Exhibit 10.1

 

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

 

Dated as of August 12, 2011

 

among

 

TEXAS ROADHOUSE, INC.,
as the Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,

 

PNC BANK, NATIONAL ASSOCIATION

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

ROYAL BANK OF CANADA,
as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,
PNC CAPITAL MARKETS LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

24

1.03

Accounting Terms

25

1.04

UCC Terms

26

1.05

Rounding

26

1.06

Times of Day

26

1.07

Letter of Credit Amounts

26

 

 

 

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

26

2.01

Committed Loans

26

2.02

Borrowings, Conversions and Continuations of Committed Loans

26

2.03

Letters of Credit

28

2.04

Swing Line Loans

36

2.05

Prepayments

39

2.06

Termination or Reduction of Commitments

40

2.07

Repayment of Loans

41

2.08

Interest

41

2.09

Fees

41

2.10

Computation of Interest and Fees

42

2.11

Evidence of Debt

42

2.12

Payments Generally; Administrative Agent’s Clawback

43

2.13

Sharing of Payments by Lenders

45

2.14

Increase in Aggregate Commitments; Issuance of Incremental Term Loans

45

2.15

Defaulting Lenders

47

 

 

 

ARTICLE 3 TAXES, YIELD PROTECTION AND ILLEGALITY

48

3.01

Taxes

48

3.02

Illegality

51

3.03

Inability to Determine Rates

51

3.04

Increased Costs

52

3.05

Compensation for Losses

53

3.06

Mitigation Obligations; Replacement of Lenders

54

3.07

Survival

54

 

 

 

ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

54

4.01

Conditions of Initial Credit Extension

54

4.02

Conditions to all Credit Extensions

57

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

58

5.01

Existence, Qualification and Power; Compliance with Laws

58

5.02

Authorization; No Contravention

58

5.03

Governmental Authorization; Other Consents

58

 

--------------------------------------------------------------------------------


 

5.04

Binding Effect

58

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

59

5.06

Litigation

59

5.07

No Default

60

5.08

Ownership of Property; Liens

60

5.09

Environmental Compliance

60

5.10

Insurance

61

5.11

Taxes

61

5.12

ERISA Compliance

61

5.13

Subsidiaries

62

5.14

Margin Regulations; Investment Company Act

62

5.15

Material Contracts

63

5.16

Disclosure

63

5.17

Compliance with Laws

63

5.18

Intellectual Property; Licenses, Etc.

63

5.19

[Intentionally Omitted]

63

5.20

Burdensome Provisions

64

5.21

Survival of Representations and Warranties, Etc.

64

 

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS

64

6.01

Financial Statements

64

6.02

Certificates; Other Information

65

6.03

Notices

67

6.04

Payment of Obligations

67

6.05

Preservation of Existence, Etc.

68

6.06

Maintenance of Properties

68

6.07

Maintenance of Insurance

68

6.08

Compliance with Laws

68

6.09

Environmental Laws

68

6.10

Compliance with ERISA

69

6.11

Compliance With Agreements

69

6.12

Books and Records

69

6.13

Inspection Rights

69

6.14

Use of Proceeds

70

6.15

Additional Subsidiaries

70

6.16

[Intentionally Omitted]

70

6.17

Further Assurances

70

 

 

 

ARTICLE 7 NEGATIVE COVENANTS

71

7.01

Liens

71

7.02

Investments

72

7.03

Indebtedness

73

7.04

Fundamental Changes

73

7.05

Dispositions

74

7.06

Restricted Payments

74

7.07

Limitations on Exchange and Issuance of Capital Stock

75

7.08

Change in Nature of Business

76

 

ii

--------------------------------------------------------------------------------


 

7.09

Accounting Changes; Organizational Documents

76

7.10

Transactions with Affiliates

76

7.11

Burdensome Agreements

76

7.12

Use of Proceeds

76

7.13

Restrictions on Conduct of IP Holdco

77

7.14

Financial Covenants

77

 

 

 

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

77

8.01

Events of Default

77

8.02

Remedies Upon Event of Default

79

8.03

Application of Funds

80

 

 

 

ARTICLE 9 ADMINISTRATIVE AGENT

81

9.01

Appointment and Authority

81

9.02

Rights as a Lender

81

9.03

Exculpatory Provisions

81

9.04

Reliance by Administrative Agent

82

9.05

Delegation of Duties

83

9.06

Resignation of Administrative Agent

83

9.07

Non-Reliance on Administrative Agent and Other Lenders

84

9.08

No Other Duties, Etc.

84

9.09

Administrative Agent May File Proofs of Claim

84

9.10

Guaranty Matters

85

 

 

 

ARTICLE 10 MISCELLANEOUS

85

10.01

Amendments, Etc.

85

10.02

Notices; Effectiveness; Electronic Communication

87

10.03

No Waiver; Cumulative Remedies

89

10.04

Expenses; Indemnity; Damage Waiver

89

10.05

Payments Set Aside

90

10.06

Successors and Assigns

91

10.07

Treatment of Certain Information; Confidentiality

94

10.08

Right of Setoff

95

10.09

Interest Rate Limitation

96

10.10

Counterparts; Integration; Effectiveness

96

10.11

Survival of Representations and Warranties

96

10.12

Severability

96

10.13

Replacement of Lenders

97

10.14

Governing Law; Jurisdiction; Etc.

97

10.15

Waiver of Jury Trial

98

10.16

No Advisory or Fiduciary Responsibility

99

10.17

USA PATRIOT Act Notice

99

10.18

Time of the Essence

99

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

5.01

Jurisdictions of Organization and Qualification

5.06

Litigation

5.09

Environmental Matters

5.11

Taxes

5.12

ERISA Plans

5.13

Subsidiaries and Other Equity Investments

5.15

Material Contracts

5.18

Intellectual Property

7.01

Existing Liens

7.02

Existing Investments

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Committed Loan Note

C-2

Swing Line Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 12, 2011 among
TEXAS ROADHOUSE, INC., a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“ABR Committed Loan” means a Committed Loan that is a ABR Loan.

 

“ABR Loan” means a Loan that bears interest based on the Alternate Base Rate.

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly,

 

--------------------------------------------------------------------------------


 

power to vote 16% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  On the
Closing Date the Aggregate Commitments shall be $200,000,000.

 

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted Eurodollar Rate for
a one month interest period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding).  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that in the case
of Section 2.15 when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the Aggregate Commitments, disregarding any
Defaulting Lender’s Commitment, represented by such Lender’s Commitment.  If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Net Leverage Ratio

 

Commitment
Fee

 

Eurodollar Rate
Loans/ Standby
Letters of Credit
Fee

 

ABR
Loans

 

1

 

Less than 1.25 to 1.00

 

0.150

%

0.875

%

0.0

%

 

 

 

 

 

 

 

 

 

 

2

 

Less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00

 

0.175

%

1.00

%

0.0

%

 

 

 

 

 

 

 

 

 

 

3

 

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

 

0.225

%

1.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

4

 

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

 

0.275

%

1.50

%

0.50

%

 

 

 

 

 

 

 

 

 

 

5

 

Greater than or equal to 2.50 to 1.00

 

0.350

%

1.875

%

0.875

%

 

2

--------------------------------------------------------------------------------


 

For the period from the Closing Date through the date on which the Compliance
Certificate is delivered pursuant to Section 6.02(b) for the Fiscal Quarter
ending December 27, 2011, the Applicable Rate shall be based on Pricing Level 2;
provided, however, if the financial reports for such period demonstrate that a
higher Pricing Level should have been in effect based on the Consolidated Net
Leverage Ratio for such period, then such higher Pricing Level shall determine
the Applicable Rate for such period.

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the fifth Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the fifth Business Day after the date on which such Compliance
Certificate was required to have been delivered until the fifth Business Day
after such Compliance Certificate is actually delivered.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” has the meaning set forth in Section 4.01(f).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee,

 

3

--------------------------------------------------------------------------------


 

administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in either (a) the state where the Administrative Agent’s Office is
located or (b) New York, New York and, if such day relates to any Eurodollar
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the government of the United States or issued by
any agency thereof and backed by the full faith and credit of the United States,
in each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $1,000,000,000 and which are rated at least AA- by S&P
or Aa3 by Moody’s; (c) commercial paper of an issuer rated at least A-1 by S&P
or P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 180 days from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with

 

4

--------------------------------------------------------------------------------


 

maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least AA- by S&P or Aa3 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (1) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (2) are rated AAA by
S&P and Aaa by Moody’s and (3) have portfolio assets of at least $5,000,000,000.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than a
“person” or “group” consisting of, or controlled by, the Permitted
Equityholders, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of twenty-five percent (25%) or more of the
Equity Interests of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

5

--------------------------------------------------------------------------------


 

“Co-Documentation Agents” means U.S. Bank National Association and Royal Bank of
Canada.

 

“Co-Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, PNC Capital
Markets LLC, and Wells Fargo Securities LLC, in each of their capacities as
joint lead arrangers.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning set forth in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning set forth in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated” means, with respect to any financial statements of the Borrower
and its Subsidiaries, financial statements structured, organized and providing
similar information and analysis as set forth in the Audited Financial
Statements or Unaudited Quarterly Financial Statements, as applicable.

 

“Consolidated Adjusted Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, plus (b) all purchase money Indebtedness, plus (c) all
direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, plus (d) all obligations in respect of the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business), plus (e) Attributable Indebtedness in respect of capital
leases, plus (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, plus (g) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of

 

6

--------------------------------------------------------------------------------


 

Persons other than the Borrower or any Subsidiary, plus (h) all Indebtedness of
the types referred to in clauses (a) through (g) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) which such partnership or joint venture is not a
direct or indirect Subsidiary of the Borrower, in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary, plus (i) an
amount equal to the product of eight (8) times Consolidated Rental Expense
(excluding up to $5,000,000 of Consolidated Rental Expense attributable to
equipment leases) for four Fiscal Quarters most recently ended.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable (but
not any tax loss or refund) by the Borrower and its Subsidiaries for such
period, (c) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, and (d) any non-cash expense
attributable to the grant of any stock award to any employee, director or
consultant of the Borrower or its Subsidiaries made pursuant to the Equity
Incentive Plan.

 

“Consolidated EBITDAR” means, for any period, the sum of Consolidated EBITDA
plus Consolidated Rental Expense for such period plus any non-cash impairment
charges, non-cash charges resulting from the closing of and cessation of
business at any Restaurant and/or non-cash charges resulting from losses on
dispositions of assets in the ordinary course of business (which, for purposes
hereof, shall include non-cash charges resulting from the remodeling or
improvement of any Restaurant and the replacement of equipment used at any
Restaurant), in each case of the Borrower or its Subsidiaries.

 

“Consolidated EBITR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable (but
not any tax loss or refund) by the Borrower and its Subsidiaries for such
period, (c) Consolidated Rental Expense for such period, (d) any non-cash
expense attributable to the grant of any stock awards pursuant to the Equity
Incentive Plan to any employee, director or consultant of the Borrower or its
Subsidiaries and (e) any non-cash impairment charges, non-cash charges resulting
from the closing of and cessation of business at any Restaurant and/or non-cash
charges resulting from losses on dispositions of assets in the ordinary course
of business (which, for purposes hereof, shall include non-cash charges
resulting from the remodeling or improvement of any Restaurant and the
replacement of equipment used at any Restaurant), in each case of the Borrower
or its Subsidiaries.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a consolidated basis, for the Borrower and its Subsidiaries in
accordance with GAAP: (a) Consolidated Interest Charges paid or payable in cash
for such period and (b) Consolidated Rental Expense for such period.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITR for the period of the four
Fiscal Quarters most recently ended to (b) Consolidated Fixed Charges for such
period.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of Consolidated Rental Expense with respect to such period under capital leases
that is treated as interest in accordance with GAAP, and (c) the amount of net
settlement obligations of the Borrower and its Subsidiaries under any Swap
Contract respecting interest rate management and relating to the spread between
the fixed interest rate under such Swap Contract and the floating interest rate
hedged thereby.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Adjusted Funded Indebtedness as of such date to (b) the sum
of (i) Consolidated EBITDAR for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 6.01(a) or Section 6.01(b), plus (ii) Consolidated New Unit
Pre-Opening Costs deducted from Consolidated Net Income for such period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (I) extraordinary or one-time cash or non-cash gains and
(II) extraordinary or one-time cash or non-cash losses) for that period;
provided that (a) the net income (or loss) of any Person, in which the Borrower
or any of its Subsidiaries has a joint interest with a third party, shall be
excluded from Consolidated Net Income except to the extent such net income is
actually paid to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period; provided that the net income (or loss) of any
Person excluded by operation of this clause (a) prior to the date such Person
becomes a wholly-owned Subsidiary shall be included on a pro forma, historical
basis, as if such Person had been wholly-owned as of the first date of such
period, and (b) the net income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of such Person or is merged into or consolidated with
such Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or any of its Subsidiaries shall be included on a pro forma,
historical basis (after giving effect to any adjustments to the net income (or
loss) of such newly acquired Person; provided that (x) such adjustments have
been identified in writing by the Borrower at the time of such acquisition, (y)
such adjustments have been approved by the Administrative Agent prior to the
closing of such acquisition, and (z) with respect to any acquisition, the amount
of the adjustments relating to such acquisition do not exceed an amount equal to
twenty-five percent (25%) of the net income (or loss) of such newly acquired
Person) as if such Person had been a Subsidiary for the entire period.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Adjusted Funded Indebtedness as of such date minus
Unrestricted Cash as of such date to (b) the sum of (i) Consolidated EBITDAR for
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to

 

8

--------------------------------------------------------------------------------


 

Section 6.01(a) or Section 6.01(b), plus (ii) Consolidated New Unit Pre-Opening
Costs deducted from Consolidated Net Income for such period.

 

“Consolidated New Unit Pre-Opening Costs” shall mean “start-up costs” (such term
used herein as defined in SOP 98-5 published by the American Institute of
Certified Public Accountants) related to the acquisition, opening and organizing
of new Restaurants or projects intended to become new Restaurants, such costs
including, without limitation, staff-training, recruiting and travel costs for
employees engaged in such start-up activities.

 

“Consolidated Rental Expense” shall mean, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the operating lease expense of the
Borrower and its Subsidiaries determined in accordance with GAAP for leases with
an initial term greater than one year, as disclosed in the notes to the
consolidated financial statements of the Borrower and its Subsidiaries.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date; provided that intercompany
Indebtedness to Affiliates shall be excluded from the calculation of
“Consolidated Tangible Net Worth.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Co-Syndication Agents” means PNC Bank, National Association and Wells Fargo
Bank, National Association.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Alternate Base Rate plus
(b) the Applicable Rate, if any, applicable to ABR Loans plus (c) two percent
(2%) per annum; provided, however, that (i) with respect to a Eurodollar Rate
Loan, the Default Rate shall be an

 

9

--------------------------------------------------------------------------------


 

interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus two percent (2%) per annum and (ii) with
respect to Letters of Credit, the Default Rate shall be the Letter of Credit Fee
otherwise applicable to such Letter of Credit plus two percent (2%), in each
case to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Committed Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Committed Loan or otherwise extending credit under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by a Credit Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Committed Loans and participations in then outstanding Letters of
Credit and Swing Line Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval
referred to in the foregoing clauses (i) and (ii) not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the

 

10

--------------------------------------------------------------------------------


 

protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Incentive Plan” means the Borrower’s 2004 Equity Incentive Plan, adopted
as of May 7, 2004, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

11

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar Rate
Loan for such Interest Period shall be the rate (rounded upwards, if necessary,
to the next 1/16 of 1%) at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.  Notwithstanding the above,
to the extent that “Eurodollar Rate” or “Adjusted Eurodollar Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by any Loan Party under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from any Loan Party with respect to such withholding tax pursuant to
Section 3.01(a) and (d) any U.S. federal withholding taxes imposed by FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 31, 2007, among the Borrower, certain lenders party
thereto and Bank of America, N.A., as administrative agent, as amended,
restated, supplemented or otherwise modified prior to the Closing Date.

 

12

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means, collectively, (a) the letter agreement, dated July 7, 2011,
among the Borrower, the Administrative Agent, PNC Bank, National Association,
Wells Fargo Bank, National Association and the Co-Lead Arrangers and (b) the
letter agreement, dated July 7, 2011, among the Borrower and the Administrative
Agent, as each may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Fiscal Quarter” means each of the four periods of thirteen (13) consecutive
weeks which make up the Fiscal Year.

 

“Fiscal Year” means the Borrower’s Fiscal Year, which is the period of fifty-two
(52) or fifty-three (53) consecutive weeks ending on the last Tuesday of the
calendar year.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority,

 

13

--------------------------------------------------------------------------------


 

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, subject to Section 6.15, all existing and
future direct and indirect wholly-owned Domestic Subsidiaries of the Borrower
other than IP Holdco.

 

“Guaranty” means the collective reference to each guaranty agreement executed,
from time to time, by each of the applicable Guarantors in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit F, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” means Texas Roadhouse Holdings LLC, a Kentucky limited liability
company.

 

“Increase Effective Date” has the meaning set forth in Section 2.14(d).

 

“Incremental Term Loan” has the meaning set forth in Section 2.14(a).

 

14

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    capital leases; and

 

(g)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

“Indemnified Taxes” means Taxes that are imposed on or with respect to any
payment made by any Loan Party hereunder or under any Loan Document, other than
Excluded Taxes and Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.04(b).

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment

 

15

--------------------------------------------------------------------------------


 

Dates; and (b) as to any ABR Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment; provided, however, that the amount of such Investment shall be
reduced by all cash dividends, distributions or other payments in respect
thereof received by such Person.

 

“IP Holdco” means Texas Roadhouse Delaware, LLC, a Delaware limited liability
company, and an indirect Subsidiary of the Borrower that owns trademarks,
copyrights and patents.

 

“IP Rights” has the meaning set forth in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

16

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.

 

“Joint Venture Subsidiary” means any direct or indirect non wholly-owned
Subsidiary of the Borrower.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means JPMorgan Chase Bank, N.A. in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning set forth in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning set forth in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$35,000,000 and (b) the Aggregate Commitments.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any deed of trust, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“License Agreements” means (i) the License Agreement, dated as of April 1, 1997
(as amended, restated, supplemented or otherwise modified) between Holdings and
IP Holdco and (ii) the License Agreement, dated as of October 24, 2008 (as
amended, restated, supplemented or otherwise modified) between Aspen Creek, LLC
and IP Holdco, both with respect to the IP Rights.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, and the Guaranty.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document or any Material
Contract, in each case to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

 

“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of the Threshold Amount per annum, or (b)
any other contract or agreement,

 

18

--------------------------------------------------------------------------------


 

written or oral, of the Borrower or any of its Subsidiaries the failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.

 

“Maturity Date” means August 12, 2016.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Consenting Lender” has the meaning set forth in Section 10.01.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the forms of Exhibit C-1
(Committed Loan Note) and Exhibit C-2 (Swing Line Note).

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) all existing or future
payments and other obligations owing by the Borrower under (i) any Swap Contract
(which such Swap Contract is permitted hereunder) or any (ii) cash management or
similar treasury or custodial arrangements, in each case with respect to the
foregoing clauses (i) and (ii) such transaction entered into with any Person
that is a Lender or an Affiliate thereof at the time such transaction is entered
into.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the

 

19

--------------------------------------------------------------------------------


 

case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Parent” means with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Participant” has the meaning set forth in Section 10.06(d).

 

“Participant Register” has the meaning set forth in Section 10.06(e).

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(g).

 

“Permitted Liens” means the Liens permitted pursuant to Section 7.01.

 

“Permitted Equityholders” means the collective reference to W. Kent Taylor and
any Persons which are formed for estate planning or charitable purposes and
which are beneficially owned or controlled by his heirs or immediate family
members and any other Persons in which a majority of the shares of securities or
other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by W. Kent Taylor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

20

--------------------------------------------------------------------------------


 

“Register” has the meaning set forth in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, (A) at any time there
are three (3) or more Lenders under this Agreement, at least three (3) Lenders
and (B) irrespective of the number of Lenders, Lenders holding more than fifty
percent (50%) of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than fifty percent (50%) of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary or general counsel of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restaurant” means a particular “Texas Roadhouse” or “Aspen Creek” restaurant at
a particular location that is owned by the Borrower or any Subsidiaries thereof.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

21

--------------------------------------------------------------------------------


 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) owns property having a value,
both at fair valuation and at present fair saleable value, greater than the
amount required to pay its probable liabilities (including contingencies), and
(c) does not believe that it will incur debts or liabilities beyond its ability
to pay such debts or liabilities as they mature.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap

 

22

--------------------------------------------------------------------------------


 

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender shall be its Applicable Percentage of the aggregate Swing Line Exposure.

 

“Swing Line Lender” means JPMorgan Chase Bank, N.A. in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $10,000,000.

 

23

--------------------------------------------------------------------------------


 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a ABR Loan or a
Eurodollar Rate Loan.

 

“UCC” means, subject to Section 1.04, the Uniform Commercial Code in effect in
the State of New York, as amended or modified from time to time.

 

“Unaudited Quarterly Financial Statements” has the meaning set forth in Section
4.01(f).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Cash” means, as of any date of determination, that portion of the
Borrower’s and its consolidated Subsidiaries’ aggregate cash and Cash
Equivalents in excess of $15,000,000 that is on deposit with one or more
financial institutions in the United States of America and that is not
encumbered by or subject to any Lien (including, without limitation, any Lien
permitted hereunder), setoff (other than ordinary course setoff rights of a
depository bank arising under a bank depository agreement for customary fees,
charges and other account-related expenses due to such depository bank
thereunder), counterclaim, recoupment, defense or other right in favor of any
Person.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in

 

24

--------------------------------------------------------------------------------


 

which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Staff Position APB 14-1 to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding the foregoing or anything to the
contrary set forth herein, if any change in GAAP occurs after the date hereof
that results in operating leases being treated as capital leases, such change
shall not be given effect hereunder.

 

25

--------------------------------------------------------------------------------


 

1.04                        UCC Terms.  Terms defined in the UCC in effect on
the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

1.05                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Committed Loans may be ABR Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                  Each Committed Borrowing, each conversion
of Committed Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to ABR Committed

 

26

--------------------------------------------------------------------------------


 

Loans, and (ii) on the requested date of any Borrowing of ABR Committed Loans. 
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to ABR Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, ABR Loans.  Any such automatic conversion to
ABR Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month. 
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans described in the preceding subsection.  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

27

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that ABR Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the Prime Rate used
in determining the Alternate Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten (10) Interest Periods in effect with respect to Committed Loans.

 

2.03                        Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit. 
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur after the earlier of (A) twelve (12) months after
the date of issuance or last extension and (B) the Letter of Credit Expiration
Date, unless the Required Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

28

--------------------------------------------------------------------------------


 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $50,000, in the case of a commercial Letter of Credit,
or $250,000, in the case of a standby Letter of Credit;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(E)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

(F)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer

 

29

--------------------------------------------------------------------------------


 

Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

30

--------------------------------------------------------------------------------


 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of ABR Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing;

 

31

--------------------------------------------------------------------------------


 

provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a ABR Committed Loan
to the Borrower in such amount.  The Administrative Agent shall remit the funds
so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of ABR Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from

 

32

--------------------------------------------------------------------------------


 

the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Effective Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any

 

33

--------------------------------------------------------------------------------


 

such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may

 

34

--------------------------------------------------------------------------------


 

be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this Section
2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing. 
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at JPMCB.  If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim.  Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to one percent (1%)
per

 

35

--------------------------------------------------------------------------------


 

annum times the daily amount available to be drawn under such Letter of Credit
and (ii) for each standby Letter of Credit equal to the Applicable Rate times
the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.  Notwithstanding anything to the contrary contained herein, while
a Default or an Event of Default under Section 8.01(a) or Section 8.01(f)
exists, or at the election of the Required Lenders after any other Default or an
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee (i) with respect to each
commercial Letter of Credit, at a rate to be agreed between the Borrower and the
L/C Issuer, computed on the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Borrower and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at a rate of 0.125% per annum,
computed on the face amount of such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such

 

36

--------------------------------------------------------------------------------


 

Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be an ABR Loan.  Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $250,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make an ABR Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance

 

37

--------------------------------------------------------------------------------


 

with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of ABR Loans, but subject
to the unutilized portion of the Aggregate Commitments and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made an ABR Committed Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with Section
2.04(c)(i), the request for ABR Committed Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk

 

38

--------------------------------------------------------------------------------


 

participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its ABR Committed
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                  Voluntary Prepayments of Committed Loans. 
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of ABR Committed Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of ABR Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Committed Loans. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable

 

39

--------------------------------------------------------------------------------


 

Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)                                 Voluntary Prepayments of Swing Line Loans. 
The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)                                  Mandatory Prepayments of Committed Loans. 
If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.  Amounts prepaid pursuant to this Section
2.05(c) shall not reduce the Aggregate Commitments and may be reborrowed.

 

2.06                        Termination or Reduction of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

40

--------------------------------------------------------------------------------


 

2.07                        Repayment of Loans.

 

(a)                                  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Swing
Line Loan is made and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
ABR Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Alternate Base Rate
or such other rate per annum as may be mutually agreed upon by the Swing Line
Lender and the Borrower.

 

(b)                                 (i)                                     If a
Default or an Event of Default under Section 8.01(a) or Section 8.01(f) occurs
(without regard to any applicable grace periods), or at the election of the
Required Lenders after any other Default or an Event of Default occurs, interest
on all Loans and all outstanding Obligations shall accrue at the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand; provided, that until such amounts are paid in full, they shall accrue
interest at the Default Rate applicable to ABR Loans to the fullest extent
permitted by applicable Laws.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations.  The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such

 

41

--------------------------------------------------------------------------------


 

date to occur after the Closing Date, and on the Maturity Date.  The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i)  The Borrower shall pay to
the Co-Lead Arrangers and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letters. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of interest for ABR Loans when the Alternate Base Rate is determined by the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit

 

42

--------------------------------------------------------------------------------


 

and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Committed Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included

 

43

--------------------------------------------------------------------------------


 

in such Committed Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                    Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and

 

44

--------------------------------------------------------------------------------


 

fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal and L/C Borrowings then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Aggregate Commitments; Issuance of
Incremental Term Loans.

 

(a)                                  Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent, the Borrower may
from time to time, request an increase in the Aggregate Commitments, with such
increase taking the form of an increase in the availability of Committed Loans
or the entry into one or more tranches of term loans (each an “Incremental Term
Loan”).  The aggregate amount for all such requests shall not exceed
$100,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Lender Elections to Increase; Additional
Lenders.  The Borrower and Administrative Agent may arrange for any such
increase to be provided by one or more Lenders, or by invitation to one or more
new banks, financial institutions or other entities to become Lenders hereunder,
subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), pursuant
to a joinder agreement and other related documentation in form and substance
satisfactory to the Administrative Agent and its counsel.  No Lender shall be
required to participate in any such increase.

 

(c)                                  Effective Date and Allocations.  If the
Aggregate Commitments and Obligations are increased in accordance with this
Section (including as a result of the issuance of Incremental Term Loans), the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists and (C) the Borrower is in pro forma
compliance with Section 7.14(b).  As a further condition precedent to such
increase, the Administrative Agent may request opinions of counsel, other
certificates and documentation it may reasonably require with respect to such
increase.  Upon the Increase Effective Date, (x) the Aggregate Commitment will
be deemed to have increased by the amount of such Commitment increase pursuant
to this Section 2.14 if such increase involved additional Committed Loan
availability, and the Obligations shall increase by the principal amount of the
Incremental Term Loans issued pursuant hereto, if such increase involved
Incremental Term Loans, (y) entries in the Register will be revised to reflect
the revised Commitments, Incremental Term Loans and/or Applicable Percentages of
each of the Lenders (including each new Lender) and (z) in connection with an
increase of Committed Loan availability, the outstanding Loans will be
reallocated on the effective date of such increase among the Lenders with
Commitments in accordance with their revised Applicable Percentages and the
Lenders (including each new Lender) agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 3.05 in connection with such reallocation as
if such reallocation were a repayment; provided, that the Administrative Agent
agrees to cooperate with the Borrower with respect to the timing of such
reallocation so as to minimize any incurrence by the Borrower of costs required
pursuant to Section 3.05.  The Administrative Agent may reasonably request from
the Borrower and the Lenders joining this Agreement pursuant to this Section
2.14, as well as the Required Lenders, any such other

 

46

--------------------------------------------------------------------------------


 

documentation as is reasonably required to give effect to the provisions hereof
and the increase of Commitments hereunder or issuance of Incremental Term
Loans.  Holders of Incremental Term Loans shall constitute Lenders hereunder,
and the Incremental Term Loans shall be treated the same as Committed Loans with
respect to payment priority, maturity, representations, warranties, covenants,
events of default and other similar provisions set forth herein.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15                        Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such lender is a Defaulting Lender:

 

(a)                                  fees shall cease to accrue on the
Commitment of such Defaulting Lender pursuant to Section 2.09(a);

 

(b)                                 the Commitment, L/C Obligations and Swing
Line Exposure of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Defaulting Lender as set forth in Section 10.01;

 

(c)                                  if any Swing Line Exposure or L/C
Obligations exist at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swing Line
Exposure and L/C Obligations of such Defaulting Lender shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Outstanding Amounts in respect of Committed Loans, Swing Line Loans and L/C
Obligations plus such Defaulting Lender’s Swing Line Exposure and L/C
Obligations do not exceed the total of all non-Defaulting Lenders’ Commitments;
and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swing Line Exposure and (y) second, cash collateralize, for the benefit of
the L/C Issuer, the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.03(g) for so long as such L/C Obligations are outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Obligations pursuant to clause (ii)
above, the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.03(i) with respect to such Defaulting Lender’s L/C
Obligations during the period such Defaulting Lender’s L/C Obligations are cash
collateralized;

 

47

--------------------------------------------------------------------------------


 

(iv)                              if the L/C Obligations of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.03(i) and Section 2.09(a) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentage; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Obligations are neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any L/C Issuer or any Lender hereunder, all letter of credit fees
payable under Section 2.03(i) with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the L/C Issuer until and to the extent that such
L/C Obligations are reallocated and/or cash collateralized;

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to fund any Swing Line Loan
and the L/C Issuer not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding L/C Obligations will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.03(g), and participating
interests in any such newly made Swing Line Loan or newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.15(c)(i) (and such Defaulting Lender shall not
participate therein);

 

(e)                                  if (i) a Bankruptcy Event with respect to a
Parent of any Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) the Swing Line Lender or the L/C Issuer has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swing Line Lender shall not be required to fund any Swing Line Loan
and no L/C Issuer shall be required to issue, amend or increase any Letter of
Credit, unless the Swing Line Lender or the L/C Issuer, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swing Line Lender or such L/C Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder; and

 

(f)                                    in the event that the Administrative
Agent, the Borrower, the L/C Issuer and the Swing Line Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Exposure and L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swing Line Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes or
any Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the L/C
Issuer, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent a copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

49

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses relating to such refund of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)                                 Indemnification by the Lenders.  Each Lender
and the L/C Issuer shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Administrative

 

50

--------------------------------------------------------------------------------


 

Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender or the L/C
Issuer that are paid or payable by the Administrative Agent in connection with
any Loan Documents and any reasonable expenses arising therefrom or with respect
thereto, whether or not such amounts were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 3.01(g) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender or the L/C Issuer a certificate stating
the amount so paid or payable by the Administrative Agent.  Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

 

(h)                                 FATCA.  If a payment made to a Lender under
this Agreement would be subject to U.S. Federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.01(h),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert ABR
Committed Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to ABR Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the

 

51

--------------------------------------------------------------------------------


 

Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of ABR Loans in the amount specified therein.

 

3.04                        Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the L/C Issuer;

 

(ii)                                  subject the Administrative Agent, any
Lender or the L/C Issuer to any Tax on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Person of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Person hereunder (whether of principal,
interest or any other amount) then, upon request of such Person, the Borrower
will pay to such Person such additional amount or amounts as will compensate
such Person for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such

 

52

--------------------------------------------------------------------------------


 

Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than an ABR Loan on a day other than the last day
of the Interest Period for such Loan (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than an ABR Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13; including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank

 

53

--------------------------------------------------------------------------------


 

eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 3.04, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01,  or (iii) any Lender becomes a
Defaulting Lender, the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                  Loan Documents, Certificates and Opinions. 
The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     executed counterparts of this Agreement,
the Guaranty and any other applicable Loan Documents, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

54

--------------------------------------------------------------------------------


 

(iii)                               a certificate of Responsible Officers of
each Loan Party certifying as to the incumbency and genuineness of the signature
of each officer of each Loan Party executing Loan Documents to which it is a
party and certifying that attached thereto is a true, correct and complete copy
of (A) the articles or certificate of incorporation or formation of each Loan
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of organization, (B) the
bylaws or other governing document of each Loan Party as in effect on the
Closing Date, (C) resolutions duly adopted by the board of directors or other
governing body of each Loan Party authorizing the borrowings contemplated
hereunder and the execution, delivery and performance of the Loan Documents to
which it is a party, and (D) certificates as of a recent date of the good
standing of each Loan Party under the laws of its jurisdiction of organization
and, to the extent requested by the Administrative Agent, each other
jurisdiction where each Loan Party is qualified to do business);

 

(iv)                              a favorable opinion of Frost Brown Todd LLC,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance satisfactory to the Administrative Agent;

 

(v)                                 a certificate signed by a Responsible
Officer of the Borrower certifying that either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, and (B) that since December 28, 2010, there has
been no event or circumstance that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

 

(vii)                           evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
and

 

(viii)                        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

 

(b)                                 Hazard and Liability Insurance.  The
Administrative Agent shall have received certificates of insurance, evidence of
payment of all insurance premiums for the current policy year of each, and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in form and substance reasonably satisfactory to
the Administrative Agent.

 

(c)                                  Payment of Fees.  Any fees required to be
paid on or before the Closing Date shall have been paid.

 

55

--------------------------------------------------------------------------------


 

(d)                                 Attorneys Fees.  Unless waived by the
Administrative Agent, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such reasonable
fees, charges and disbursements as shall constitute its reasonable estimate of
such incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).

 

(e)                                  Financial Condition Certificate.  The
Borrower shall have delivered to the Administrative Agent a certificate, in form
and substance satisfactory to the Administrative Agent, and certified as
accurate by a Responsible Officer, that (A) the Borrower and each of its
Subsidiaries are each Solvent, (B) the Borrower’s payables are current and not
past due as determined in accordance with the Borrower’s past practices, (C)
attached thereto are calculations evidencing compliance on a pro forma basis
with the covenants contained in Section 7.14, and (D) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries.

 

(f)                                    Financial Statements.  The Administrative
Agent and the Lenders shall have received (A) the audited consolidated balance
sheet of the Borrower and its Subsidiaries and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal year December 28, 2010 (the “Audited Financial Statements”) and (B)  the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended June 28, 2011 (the “Unaudited
Quarterly Financial Statements”), all in form and substance satisfactory to the
Administrative Agent and the Lenders and prepared in accordance with GAAP, and
such other financial information as the Administrative Agent may reasonably
request.

 

(g)                                 No Injunction, Etc.  No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any Governmental Authority to enjoin, restrain, or prohibit,
or to obtain substantial damages in respect of, or which is related to or arises
out of the Loan Documents or the consummation of the transactions contemplated
thereby, or which, in the Administrative Agent’s reasonable discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement and the other Loan Documents.

 

(h)                                 Governmental and Third Party Approvals.  The
Loan Parties shall have received all material governmental, shareholder and
third party consents and approvals necessary (as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected restrain, prevent or impose any material adverse conditions on any of
the Loan Parties or such other transactions or that could seek or threaten any
of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

 

56

--------------------------------------------------------------------------------


 

(i)                                     Payoff of Existing Credit Agreement. 
The Administrative Agent shall have received evidence satisfactory to it that
the Existing Credit Agreement shall have been terminated and cancelled and all
Indebtedness thereunder shall have been fully repaid and any and all Liens
thereunder shall have been terminated.

 

(j)                                     Other Documents.  All opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent.  The Administrative Agent shall
have received copies of all other documents, certificates and instruments
reasonably requested thereby, with respect to the transactions contemplated by
this Agreement.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item reasonably
requested by it.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power; Compliance with
Laws.  The Borrower and each of its Subsidiaries (a) is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business as now being conducted and
hereafter proposed to be conducted and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws.  The jurisdictions in which the Borrower and its
Subsidiaries are organized and qualified to do business as of the Closing Date
are described on Schedule 5.01.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than a Permitted Lien) under, or required any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.  Each of the Borrower and its Subsidiaries (a) has all Governmental
Approvals required by any applicable Law for it to conduct its business, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to the best of its knowledge,
threatened attack by direct or collateral proceeding, (b) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
applicable Law.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

58

--------------------------------------------------------------------------------


 

5.05                        Financial Statements; No Material Adverse Effect; No
Internal Control Event.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, commitments and
Indebtedness.

 

(b)                                 The Unaudited Quarterly Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of the Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 As of the Closing Date and after giving
effect to each Credit Extension made hereunder, the Borrower and each of its
Subsidiaries will be Solvent.

 

(e)                                  To the best knowledge of the Borrower, no
Internal Control Event exists or has occurred since the date of the Audited
Financial Statements that has resulted in or could reasonably be expected to
result in a misstatement in any material respect, in any financial information
delivered or to be delivered to the Administrative Agent or the Lenders, of (i)
covenant compliance calculations provided hereunder or (ii) the assets,
liabilities, financial condition or results of operations of the Borrower and
its Subsidiaries on a consolidated basis.

 

(f)                                    The consolidated forecasted balance
sheets, statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.

 

5.06                        Litigation.  Except as specifically disclosed in
Schedule 5.06, there are no actions, suits, investigations or proceedings
pending, or overtly threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

5.07                        No Default.  Neither the Borrower nor any Subsidiary
is in default under or with respect to any Contractual Obligation or a party to
any Contractual Obligation in default, in each case, that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default or an Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.

 

Each of the Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01, except those which have been disposed of by the Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 6.01.

 

5.09                        Environmental Compliance.

 

(a)                                  Except as set forth on Schedule 5.09
(“Disclosed Environmental Matters”), the properties owned, leased or operated by
the Borrower and its Subsidiaries do not contain, any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of applicable
Environmental Laws or (ii) could give rise to liability under applicable
Environmental Laws;

 

(b)                                 The Borrower, each Subsidiary and such
properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof;

 

(c)                                  Except for Disclosed Environmental Matters,
neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;

 

(d)                                 Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by the Borrower and its Subsidiaries in violation of, or in a manner or to a
location which could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws;

 

(e)                                  No judicial proceedings or governmental or
administrative action is pending, or overtly threatened in writing, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or

 

60

--------------------------------------------------------------------------------


 

other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary or such properties or such
operations; and

 

(f)                                    There has been no release, or to the best
of the Borrower’s knowledge, threat of release, of Hazardous Materials at or
from properties owned, leased or operated by the Borrower or any Subsidiary, now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies reasonably acceptable to the Administrative Agent and the Required
Lenders not Affiliates of the Borrower or any Subsidiary, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
Such returns accurately reflect in all material respects all liability for taxes
of the Borrower and its Subsidiaries for the periods covered thereby.  Except as
set forth on Schedule 5.11, there are no ongoing audits or examinations or, to
the knowledge of the Borrower, other investigations by any Governmental
Authority of the tax liability of the Borrower and its Subsidiaries.  No
Governmental Authority has asserted any Lien or other claim against the Borrower
or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged or resolved.  The charges, accruals and reserves on the books of the
Borrower and any of its Subsidiaries in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
the Borrower and any of its Subsidiaries are in the judgment of the Borrower
adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years.  There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

5.12                        ERISA Compliance.

 

(a)                                  As of the Closing Date, neither the
Borrower nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, any Plans other than those identified on Schedule 5.12.

 

(b)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Borrower and
each ERISA Affiliate have made all required

 

61

--------------------------------------------------------------------------------


 

contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(c)                                  There are no pending, or overtly threatened
in writing, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; and (vi)
neither the Borrower nor any ERISA Affiliate has engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code.

 

5.13                        Subsidiaries.  As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13 and the Borrower and its Subsidiaries have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13.  As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 5.13.  All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights.  The shareholders of the Subsidiaries of the Borrower and the
number of shares owned by each as of the Closing Date are described on Schedule
5.13.  As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of capital stock of the Borrower or its
Subsidiaries, except as described on Schedule 5.13.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                  Neither the Borrower nor any of its
Subsidiaries is engaged, principally or as one of its important activities, in
the business of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used in Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X issued by the FRB.

 

62

--------------------------------------------------------------------------------


 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15                        Material Contracts.  Schedule 5.15 sets forth a
complete and accurate list of all Material Contracts of the Borrower and its
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto.  Other than as set forth in Schedule 5.15, each such Material Contract
is, and after giving effect to the consummation of the transactions contemplated
by the Loan Documents will be, in full force and effect in accordance with the
terms thereof.  Neither the Borrower nor any Subsidiary (nor, to the knowledge
of the Borrower, any other party thereto) is in breach of or in default under
any Material Contract in any material respect.

 

5.16                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.17                        Compliance with Laws.  Each of the Borrower and its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.18                        Intellectual Property; Licenses, Etc.  Except as set
forth on Schedule 5.18, IP Holdco owns, or possess the non-exclusive right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, licenses and other intellectual property rights (collectively,
“IP Rights”) that are reasonably necessary for the operation of the respective
businesses of the Borrower and its Subsidiaries, without conflict with the
rights of any other Person.  The Borrower and IP Holdco have not received any
notice of any slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary that infringes upon any rights held
by any other Person.  No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and neither IP Holdco, the Borrower nor any Subsidiary thereof is liable
to any Person for infringement under applicable Law with respect to any such
rights as a result of its business operations.

 

5.19                        [Intentionally Omitted].

 

63

--------------------------------------------------------------------------------


 

5.20                        Burdensome Provisions.  Neither the Borrower nor any
Subsidiary thereof is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or applicable Law which is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect.  The Borrower and its Subsidiaries do not presently anticipate that
future expenditures needed to meet the provisions of any statutes, orders, rules
or regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.  No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to make dividend payments or other distributions in respect of its
capital stock to the Borrower or any Subsidiary or to transfer any of its assets
or properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or applicable Law.

 

5.21                        Survival of Representations and Warranties, Etc. 
All representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each of its
Subsidiaries to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                  as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, the related Consolidated statements of income or operations
for such Fiscal Year and the related consolidated statements of shareholders’
equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit or
with respect to the absence of any material misstatement; it being acknowledged
by the parties hereto that delivery of a copy the Borrower’s

 

64

--------------------------------------------------------------------------------


 

Annual Report on Form 10-K on or before the date specified above shall satisfy
the requirements of this Section 6.01(a);

 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower, a Consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such Fiscal Quarter, the
related Consolidated statements of income or operations for such Fiscal Quarter
and for the portion of the Fiscal Year then ended and the related consolidated
statements of shareholders’ equity and cash flows for such Fiscal Quarter and
for the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; it being acknowledged by the
parties hereto that delivery of a copy the Borrower’s Quarterly Report on Form
10-Q on or before the date specified above shall satisfy the requirements of
this Section 6.01(b).

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in the course of its audit (without any obligation to conduct
any other independent investigation) no knowledge was obtained of any Default
with the terms, covenants, provisions or conditions of Section 7.14 in so far as
they relate to accounting matters or, if any such Default shall exist, stating
the nature and status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(c)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower (excluding customary and
routine correspondence regarding distributions or financial statements), and
copies of all annual, regular, periodic and special reports and registration

 

65

--------------------------------------------------------------------------------


 

statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(f)                                    promptly, such additional information
regarding the business, financial, legal or corporate affairs of the Borrower or
any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent
and each of the Lenders.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to

 

66

--------------------------------------------------------------------------------


 

have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                  of (i) the occurrence of any Default or
Event of Default, (ii) the occurrence or existence of any event or circumstance
that foreseeably will become a Default or Event of Default or (iii) the
occurrence of any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws; and (iv) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Person.

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary;

 

(e)                                  of any of the events described in Section
2.05(c); and

 

(f)                                    of the determination by a Registered
Public Accounting Firm of the Borrower or the Borrower’s determination at any
time of the occurrence or existence of any Internal Control Event.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless (i) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in

 

67

--------------------------------------------------------------------------------


 

accordance with GAAP are being maintained by the Borrower or such Subsidiary or
(ii) the failure to so pay such liabilities, assessments or levies could not
reasonably be expected to have a Material Adverse Effect; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness (in an amount equal to or in excess of the Threshold Amount), as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits and licenses necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies reasonably acceptable to the
Administrative Agent and the Required Lenders not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts, including self-insurance and
self-insured retention amounts, as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance and deliver to the Administrative Agent upon its request a
detailed list of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.

 

6.08                        Compliance with Laws.  Except where the failure to
comply could reasonably be expected to have a Material Adverse Effect, comply in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, and maintain in full force and effect all Governmental Approvals
applicable to it or to its business or property.

 

6.09                        Environmental Laws.  In addition to and without
limiting the generality of Section 6.08, (a) comply with, and ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,

 

68

--------------------------------------------------------------------------------


 

approvals, notifications, registrations or permits required by applicable
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor.

 

6.10                        Compliance with ERISA.  In addition to and without
limiting the generality of Section 6.08, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with all material applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could be a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and (iv)
operate each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

 

6.11                        Compliance With Agreements.  Comply in all respects
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract; provided, that the Borrower or any such
Subsidiary may contest any such lease, agreement or other instrument in good
faith through applicable proceedings so long as adequate reserves are maintained
in accordance with GAAP.

 

6.12                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.13                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public

 

69

--------------------------------------------------------------------------------


 

accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours upon reasonable advance notice to
the Borrower; provided, that so long as no Default or Event of Default has
occurred and is continuing, the Borrower shall not be required to pay for more
than one (1) visit per calendar year; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time and as often as the
Administrative Agent or any such Lender may reasonably desire during normal
business hours and without advance notice.

 

6.14                        Use of Proceeds.  Use the proceeds of the Committed
Loans, Swing Line Loans and Letters of Credit for the benefit of the Borrower or
any Guarantor, (i) for general corporate purposes of the Borrower and the
Guarantors, including, without limitation, working capital, capital expenditures
in the ordinary course of business, and other lawful corporate purposes, (ii) to
repay any existing Indebtedness under the Existing Credit Agreement, (iii) to
pay fees and expenses related to the Loans, (iv) to finance the construction
costs of Restaurants owned by the Borrower or such Guarantor, and (v) for the
other purposes described herein, and not in contravention of any Law or of any
Loan Document.

 

6.15                        Additional Subsidiaries.  On the first Business Day
of each March and September following the Closing Date (for example, September
1, 2011, March 1, 2012, September 3, 2012, etc.), notify the Administrative
Agent of (x) any Person that became a Domestic Subsidiary and a direct or
indirect wholly-owned Domestic Subsidiary of the Borrower during the six-month
period then ended, or in the case of the September 1, 2011 reporting date,
during the period from the Closing Date through September 1, 2011, and (y) any
direct or indirect wholly-owned Domestic Subsidiary of the Borrower (including
those described in clause (x) above) that is not a Guarantor and that has
business operations or assets with a fair market value in excess of $500,000,
and, with respect to any Subsidiary that qualifies under the foregoing, cause
such Person to promptly (and in any event within 90 days after the applicable
reporting date) become a Guarantor.  Such Person shall execute and deliver to
the Administrative Agent a supplement or counterpart to the Guaranty and such
other documents, instruments and agreements reasonably required by the
Administrative Agent (including, but not limited to, certified organizational
documents and resolutions, and a legal opinion letter), each in form, substance
and scope reasonably acceptable to the Administrative Agent.

 

6.16                        [Intentionally Omitted].

 

6.17                        Further Assurances.  Make, execute and deliver all
such additional and further acts, things, deeds and instruments as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require to document and consummate the transactions contemplated
hereby and to vest completely in and insure the Administrative Agent and the
Lenders their respective rights under this Agreement, the Notes, the Letters of
Credit and the other Loan Documents.

 

70

--------------------------------------------------------------------------------


 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     Liens arising solely by virtue of any
contractual or statutory or common law provisions relating to banker’s liens,
rights to set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution provided that (i) such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Loan Party or any Subsidiary in excess of
those set forth by regulations

 

71

--------------------------------------------------------------------------------


 

promulgated by the Board of Governors of the Federal Reserve System and (ii)
such deposit account is not intended by the Loan Party or such Subsidiary to
provide collateral to the depositary institution;

 

(j)                                     Liens existing on any assets acquired
pursuant to any Permitted Acquisition under Section 7.02(g) which (i) were not
created in contemplation of or in connection with such Permitted Acquisition and
(ii) do not extend to or cover any other property or assets of Borrower or any
Subsidiary (other than property or assets subject to an existing Permitted Lien
in favor of the same lien holder which will hold the new Lien permitted under
this Section 7.01(j)), in each case, so long as any Indebtedness related to any
such Liens are permitted under Section 7.03(b); and

 

(k)                                  Liens securing Indebtedness permitted by
Section 7.03(b).

 

7.02                        Investments.  Make any Investments, except:

 

(a)                                  Investments held by the Borrower or such
Subsidiary in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$500,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  Investments of the Borrower in any
wholly-owned Subsidiary and Investments of any Subsidiary in the Borrower;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.03;

 

(f)                                    intercompany loans made by the Borrower
to Guarantors, among Guarantors or to the Borrower from its Subsidiaries;

 

(g)                                 Investments in the form of acquisitions of
(i) all or substantially all of the business or a line of business (whether by
the acquisition of capital stock, assets or any combination thereof) of any
other Person, or (ii) all or any portion of the equity ownership interests of a
Joint Venture Subsidiary not owned by the Borrower or any Subsidiary thereof
(any of the acquisition described in the foregoing clauses (i) and (ii), a
“Permitted Acquisition”); provided that (1) no Default or Event of Default shall
have occurred and be continuing both before and after giving effect to the
acquisition, (2) the Borrower shall have complied with Section 6.15 and (3) in
the case of any acquisition where the aggregate consideration exceeds
$50,000,000, the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate dated as of the closing date of the acquisition
demonstrating, in form and substance reasonably satisfactory thereto, the pro
forma compliance, immediately before and after the closing date of the
acquisition, with the Consolidated Leverage Ratio covenant contained in Section
7.14(b);

 

72

--------------------------------------------------------------------------------


 

(h)                                 Investments in connection with the financing
of equipment permitted under Section 7.03;

 

(i)                                     Investments constituting capital
expenditures;

 

(j)                                     Investments (i) existing on the date
hereof and listed on Schedule 7.02, or (ii) existing on the date hereof in
Subsidiaries existing on the date hereof;

 

(k)                                  Investments of the Borrower in Joint
Venture Subsidiaries made for the purpose of either owning, operating or
managing “Texas Roadhouse” or “Aspen Creek” restaurants; and

 

(l)                                     any other Investments (foreign or
domestic, other than acquisitions governed by Section 7.02(g)) so long as the
aggregate amount of all of such other Investments outstanding at any time does
not exceed $25,000,000; provided, that the amount of any Investment shall be
reduced by all cash dividends, distributions or other payments in respect
thereof received by the Borrower or a Guarantor.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                  Unsecured Indebtedness; provided that (i)
no Default or Event of Default shall have occurred and be continuing both before
and after giving effect to such Indebtedness, and (ii) in the case of any
Indebtedness that exceeds $40,000,000, the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating, in form and
substance reasonably satisfactory thereto, the pro forma compliance, immediately
before and after incurring such Indebtedness, with the Consolidated Leverage
Ratio covenant contained in Section 7.14(b); and

 

(b)                                 Secured Indebtedness; provided that (i) no
Default or Event of Default shall have occurred and be continuing both before
and after giving effect to such Indebtedness, and (ii) in the case of any
Indebtedness that exceeds $40,000,000, the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating, in form and
substance reasonably satisfactory thereto, the pro forma compliance, immediately
before and after incurring such Indebtedness, with the Consolidated Leverage
Ratio covenant contained in Section 7.14(b) and (iii) all such outstanding
secured Indebtedness is in the aggregate at any time not in excess of an amount,
at any time the same is to be determined, equal to twenty percent (20%) of the
Consolidated Tangible Net Worth of the Borrower at the end of the then most
recently completed Fiscal Quarter of the Borrower.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                  any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving Person
or (ii) any one or more other Subsidiaries, provided that (x) when any Guarantor
is merging with another Subsidiary, such Guarantor shall be the continuing or
surviving Person and (y) when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

73

--------------------------------------------------------------------------------


 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is (x) a Guarantor, then the transferee must either be the Borrower
or a Guarantor which has satisfied all relevant requirements of Section 6.15 and
(y) a wholly-owned Subsidiary, then the transferee must either be the Borrower
or a wholly-owned Subsidiary which has satisfied all relevant requirements of
Section 6.15; and

 

(c)                                  any Guarantor may merge with any other
Person in connection with any Permitted Acquisition, provided that the Guarantor
shall be the continuing or surviving Person or the survivor complies with all
relevant requirements of Section 6.15 and shall remain a Guarantor.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by the Borrower or
any Subsidiary to the Borrower or to a wholly-owned Subsidiary which has
satisfied any relevant requirements of Section 6.15; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                    non-exclusive, revocable licenses of IP
Rights by IP Holdco in the ordinary course of business and substantially
consistent with past practice;

 

(g)                                 the lease or license of real or personal
property by the Borrower and its Subsidiaries in the ordinary course of
business;

 

(h)                                 Dispositions by the Borrower and its
Subsidiaries consisting of leases and subleases of real property solely to the
extent that such real property is not necessary for the normal conduct of
operations of the Borrower and its Subsidiaries;

 

(i)                                     other Dispositions of property by the
Borrower and its Subsidiaries in the ordinary course of business or as otherwise
permitted by the Required Lenders; provided, however, that any Disposition
pursuant to clauses (a) through (i) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that as long as no Default or Event of Default is
continuing or would result therefrom:

 

74

--------------------------------------------------------------------------------


 

(a)                                  the Borrower or any Subsidiary may make
Restricted Payments to the Borrower and to wholly-owned Subsidiaries (and, in
the case of a Restricted Payment by a non-wholly-owned Subsidiary, to the
Borrower and any Subsidiary and to each other owner of capital stock or other
equity interests of such Subsidiary on a pro rata basis based on their relative
ownership interests);

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common equity interests of such Person;

 

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(d)                                 the Borrower and each Subsidiary may declare
and make cash dividend payments or other cash distributions with respect to any
capital stock or the Equity Interests of the Borrower or any Subsidiary provided
that (1) no Default or Event of Default under Section 8.01(a), Section 8.01(f)
or Section 8.01(b) (but only with respect to any Loan Party’s failure to perform
or observe any term, covenant or agreement contained in Sections 6.01, Section
6.02 or Article VII) shall have occurred and be continuing both before and after
giving effect to such dividend payment or distribution and (2) if immediately
before or after giving effect to such dividend payment or distribution on a pro
forma basis the Consolidated Leverage Ratio is greater than 2.75 to 1.00, the
Borrower shall have delivered to the Administrative Agent a Compliance
Certificate dated as of the date of such dividend payment or distribution
demonstrating, in form and substance reasonably satisfactory thereto, the pro
forma compliance, immediately before and after the date of such dividend payment
or distribution, with the Consolidated Leverage Ratio covenant contained in
Section 7.14(b); and

 

(e)                                  the Borrower may repurchase, redeem, or
otherwise acquire or retire for value any shares of its common stock or its
Equity Interest; provided that (1) no Default or Event of Default under Section
8.01(a), Section 8.01(f) or Section 8.01(b) (but only with respect to any Loan
Party’s failure to perform or observe any term, covenant or agreement contained
in Sections 6.01, Section 6.02 or Article VII) shall have occurred and be
continuing both before and after giving effect to such event and (2) if
immediately before or after giving effect to such event on a pro forma basis the
Consolidated Leverage Ratio is greater than 2.75 to 1.00, other than in
connection with the repurchase, redemption or other acquisition or retirement
for value of any shares of common stock of the Borrower held by any current or
former employees, directors or consultants of the Borrower pursuant to the
Equity Incentive Plan, the Borrower shall have delivered to the Administrative
Agent a Compliance Certificate dated as of the date of such event demonstrating,
in form and substance reasonably satisfactory thereto, the pro forma compliance,
immediately before and after the date of such event, with the Consolidated
Leverage Ratio covenant contained in Section 7.14(b).

 

7.07                        Limitations on Exchange and Issuance of Capital
Stock.  Issue, sell or otherwise dispose of any class or series of capital stock
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or

 

75

--------------------------------------------------------------------------------


 

passage of time would be, (a) convertible or exchangeable into Indebtedness or
(b) required to be redeemed or repurchased, including at the option of the
holder, in whole or in part, or has, or upon the happening of an event or
passage of time would have, a redemption or similar payment due, unless (i) no
Default or Event of Default shall have occurred and be continuing both before
and after giving effect to such issuance, sale or disposition and (ii) the
Borrower shall have delivered to the Administrative Agent a Compliance
Certificate demonstrating, in form and substance reasonably satisfactory
thereto, the pro forma compliance, immediately before and after such issuance,
sale or disposition, with the Consolidated Leverage Ratio covenant contained in
Section 7.14(b).

 

7.08                        Change in Nature of Business.  Engage in any
material line of business substantially different from (a) those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
(b) any business substantially related to the restaurant business.

 

7.09                        Accounting Changes; Organizational Documents.  (a)
Change its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its Organizational Documents in any manner adverse in any respect to the rights
or interests of the Lenders.

 

7.10                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Borrower and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

 

7.11                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(b) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; (b) contains covenants more restrictive than the
provisions of Articles VI and VII; or (c) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person.

 

7.12                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

76

--------------------------------------------------------------------------------


 

7.13                        Restrictions on Conduct of IP Holdco.  IP Holdco
shall not (a) be permitted to have any Indebtedness, Liens, material liabilities
or material assets (other than IP Rights), including, without limitation, a
restriction on (i) the conduct of IP Holdco’s business to holding title of all
the intellectual property used in the business and operations of the Borrower
and its Subsidiaries, which such limitations and restrictions shall be reflected
in the organizational documents of IP Holdco if requested by the Administrative
Agent, in its sole discretion, and (ii) dispose of, assign, or transfer any of
its intellectual property to an unaffiliated third-party during the term of this
Agreement (other than non-exclusive licenses to unaffiliated third parties in
the ordinary course of business), (b) amend, modify or change its Organizational
Documents in any manner adverse in any respect to the rights or interests of the
Lenders or (c) terminate any License Agreement without the consent of all of the
Lenders, as acknowledged by the Administrative Agent, unless all obligations
hereunder have been repaid in full and all Commitments hereunder have been
terminated.

 

7.14                        Financial Covenants.

 

(a)                                  Consolidated Fixed Charge Coverage Ratio. 
As of any Fiscal Quarter end, permit the Consolidated Fixed Charge Coverage
Ratio for the four (4) consecutive Fiscal Quarter period ending on such date to
be less than 2.00 to 1.00.

 

(b)                                 Consolidated Leverage Ratio. As of any
Fiscal Quarter end, permit the Consolidated Leverage Ratio for the four (4)
consecutive Fiscal Quarter period ending on such date to be greater than 3.00 to
1.00.

 

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay (i)  when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation or deposit any fund or Cash
Collateral in respect of L/C Obligations, or (ii)  within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any Commitment Fee or other fee due hereunder, or (iii)  within
five (5) days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Section
6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.12, 6.13, 6.15 or 6.16 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

77

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.

 

(i)                                     Any Loan Party (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or

 

(ii)                                  there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(iii)                               The Borrower or any of its Subsidiaries
shall default in the payment when due, or in the performance or observance, of
any material obligation or condition of any Material Contract unless, but only
as long as, the existence of any such default is being contested by the Borrower
or any such Subsidiary in good faith by appropriate proceedings and adequate
reserves in respect thereof have been established on the books of the Borrower
or such Subsidiary to the extent required by GAAP; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

78

--------------------------------------------------------------------------------


 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has not
disputed coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     Environmental.  The Borrower or any of
its Subsidiaries shall be subject to Environmental Liability and such liability
would be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect.

 

(j)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(k)                                  Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(l)                                     Change of Control.  There occurs any
Change of Control with respect to the Borrower.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan

 

79

--------------------------------------------------------------------------------


 

Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit) payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting (a) unpaid
principal of the Loans and L/C Borrowings, (b) all payments and other
obligations owing by the Borrower under any Swap Contracts, and (c) cash
management or similar treasury or custodial arrangements, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

80

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE 9
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints JPMCB to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Co-Syndication Agents,
the Co-Documentation Agents and the Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Co-Syndication Agents, the Co-Documentation Agents and the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Co-Syndication Agents, the Co-Documentation Agents and the
Administrative Agent are required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Co-Syndication Agents, the Co-Documentation Agents and the Administrative Agent
shall not be required to take any action

 

81

--------------------------------------------------------------------------------


 

that, in its opinion or the opinion of its counsel, may expose the
Co-Syndication Agents, the Co-Documentation Agents and the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as a Co-Syndication Agent, a Co-Documentation Agent or the
Administrative Agent or any of its Affiliates in any capacity.

 

The Co-Syndication Agents, the Co-Documentation Agents and the Administrative
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Co-Syndication Agents, the Co-Documentation Agents and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

82

--------------------------------------------------------------------------------


 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory

 

83

--------------------------------------------------------------------------------


 

to the retiring L/C Issuer to effectively assume the obligations of the retiring
L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Co-Syndication Agents, the Co-Documentation Agents
and the Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
and the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Co-Syndication Agents, the Co-Documentation Agents and the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Co-Lead Arrangers or “syndication agent,”
“documentation agent” or similar titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements

 

84

--------------------------------------------------------------------------------


 

and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10                        Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

ARTICLE 10
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                  waive any condition set forth in Section
4.01(a) without the written consent of each Lender other than a Defaulting
Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender (other than as set forth under Section 2.14),
including each Defaulting Lender directly affected thereby;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby, including each Defaulting Lender directly
affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby (including any such Lender that is a
Defaulting Lender); provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or

 

85

--------------------------------------------------------------------------------


 

Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; provided, that additional Lenders
may be added and Commitments may be increased in accordance with Section 2.14
and the exercise of the expansion feature set forth therein without the written
consent of each Lender;

 

(f)                                    change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender other than a Defaulting Lender;
provided, that additional Lenders may be added and Commitments may be increased
in accordance with Section 2.14 and the exercise of the expansion feature set
forth therein without the written consent of each Lender; or

 

(g)                                 release all or substantially all of the
Guarantors from the Guaranty without the written consent of each Lender other
than a Defaulting Lender; and, provided further, that (i) no amendment, waiver
or consent shall, unless in writing and signed by the L/C Issuer in addition to
the Lenders required above, affect the rights or duties of the L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it (including, without limitation, those under Section 2.15);
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement (including, without
limitation, those under Section 2.15); (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document (including, without
limitation, those under Section 2.15); and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

 

If, in connection with any proposed amendment, waiver or consent pursuant to
this Section 10.01 that requires all Lenders, all directly affected Lenders or
all affected Lenders to consent thereto, and the consent of the Required Lenders
is obtained, but the consent of other necessary Lenders is not obtained (any
such Lender whose consent is necessary but not obtained being referred to herein
as a “Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) an Eligible Assignee shall agree, as of
such date, to purchase for cash the Loans (including participations in L/C
Obligations and in Swing Line Loans) due to the Non-Consenting Lender pursuant
to an Assignment and Assumption and to become a Lender for all purposes under
this Agreement and to assume all obligations of such Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 10.06, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination,

 

86

--------------------------------------------------------------------------------


 

including without limitation payments due to such Non-Consenting Lender under
Sections 3.01 and 3.04, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under Section
3.05(a).

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at

 

87

--------------------------------------------------------------------------------


 

its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

88

--------------------------------------------------------------------------------


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or

 

89

--------------------------------------------------------------------------------


 

threatened claim, investigation, litigation or proceeding), whether brought by a
third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified

 

91

--------------------------------------------------------------------------------


 

in the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in any case, treating assignments to two or more Approved Funds
under common management as one assignment for purposes of the minimum amounts;
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent and the L/C Issuer unless the Person that
is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee), such consent not to
be unreasonably withheld or delayed; and

 

(iv)                              (1) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided, however,
that such processing and recordation fee shall be waived by the Administrative
Agent in connection with any assignment to an Approved Fund, and (2) the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  The Administrative Agent shall use reasonable
efforts to notify the Borrower of any assignment hereunder promptly after the
occurrence thereof; provided, however, that the failure of the Administrative
Agent to so notify the Borrower shall not result in any liability for the
Administrative Agent.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment

 

92

--------------------------------------------------------------------------------


 

and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by each of the
Borrower and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender (it being understood that the documentation required under Section
3.01(e) shall be delivered to the participating Lender).  Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of

 

93

--------------------------------------------------------------------------------


 

each Participant’s interest in the obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in the obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such interest is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time JPMCB assigns all of its Commitment and Loans pursuant to
subsection (b) above, JPMCB may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of JPMCB as L/C Issuer or Swing
Line Lender, as the case may be.  If JPMCB resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make ABR Committed Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  If JPMCB resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make ABR Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates

 

94

--------------------------------------------------------------------------------


 

and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each

 

95

--------------------------------------------------------------------------------


 

Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which

 

96

--------------------------------------------------------------------------------


 

comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

10.13                 Replacement of Lenders.  If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or (iii) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF

 

97

--------------------------------------------------------------------------------


 

ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

98

--------------------------------------------------------------------------------


 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Borrower each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Co-Lead Arrangers, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and each of the Co-Lead Arrangers is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower, or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor the Co-Lead
Arrangers have assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Co-Lead Arrangers have
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and neither the Administrative Agent nor Co-Lead Arrangers have any
obligation to the Borrower, or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Co-Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, and its Affiliates, and neither the Administrative Agent nor any of
the Co-Lead Arrangers have any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Co-Lead Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Co-Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.

 

10.17                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

10.18                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

[Signature Pages Follow]

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

TEXAS ROADHOUSE, INC.,

 

as Borrower

 

 

 

By:

/s/ Scott M. Colosi

 

 

Name: Scott M. Colosi

 

 

Title: Chief Financial Officer

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Michael A. Guenthner

 

 

Name:

Michael A. Guenthner

 

 

Title:

Senior Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Michael A. Guenthner

 

 

Name:

Michael A. Guenthner

 

 

Title:

Senior Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Gregory M. Carroll

 

 

Name:

Gregory M. Carroll

 

 

Title:

Senior Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Heyward Harrison

 

 

Name:

Heyward Harrison

 

 

Title:

Senior Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Joseph C. Hensley

 

 

Name:

Joseph C. Hensley

 

 

Title:

Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ Gordon MacArthur

 

 

Name:

Gordon MacArthur

 

 

Title:

Authorized Signatory

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ Mike Gifford

 

 

Name:

Mike Gifford

 

 

Title:

Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

OLD NATIONAL BANK, as a Lender

 

 

 

By:

/s/ Darrin J. McCauley

 

 

Name:

Darrin J. McCauley

 

 

Title:

Senior Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Commitment

 

Applicable Percentage

 

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

20.000000000

%

PNC Bank, National Association

 

$

40,000,000

 

20.000000000

%

Wells Fargo Bank, National Association

 

$

40,000,000

 

20.000000000

%

U.S. Bank National Association

 

$

30,000,000

 

15.000000000

%

Royal Bank of Canada

 

$

25,000,000

 

12.500000000

%

Fifth Third Bank

 

$

15,000,000

 

7.500000000

%

Old National Bank

 

$

10,000,000

 

5.000000000

%

Total

 

$

200,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 5.01 - Jurisdictions of Organization and Qualification of the Borrower
and Subsidiaries, Part (a)

 

Entity

 

Organization State

 

Foreign Qualification(s)

Armadillo, Inc.

 

Colorado

 

 

Aspen Creek Beverage Corp.

 

Texas

 

 

Aspen Creek, LLC

 

Kentucky

 

North Carolina

 

 

 

 

Oklahoma

 

 

 

 

Texas

Roadhouse Enterprises, Inc.

 

Texas

 

 

Roadhouse-Creek of NJ, LLC

 

Kentucky

 

New Jersey

Texas Roadhouse Delaware LLC

 

Delaware

 

Florida

 

 

 

 

Wisconsin
North Dakota

Texas Roadhouse Development Corporation

 

Kentucky

 

 

Texas Roadhouse Holdings LLC

 

Kentucky

 

Alabama

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Nebraska

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

1

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse Holdings LLC cont.

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Virginia

 

 

 

 

Washington

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

Texas Roadhouse Louisville I LLC

 

Kentucky

 

 

Texas Roadhouse Management Corp.

 

Kentucky

 

Alabama

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

California

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Montana

 

 

 

 

Nebraska

 

 

 

 

Nevada

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

2

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse Management Corp. cont.

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Vermont

 

 

 

 

Virginia

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

 

 

 

 

Wyoming

Texas Roadhouse of Austin, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Austin-North, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Boise, LLC

 

Kentucky

 

Idaho

Texas Roadhouse of Cedar Falls, LLC

 

Kentucky

 

Iowa

Texas Roadhouse of Cheyenne, LLC

 

Kentucky

 

Wyoming

Texas Roadhouse of Decatur, LLC

 

Kentucky

 

Illinois

Texas Roadhouse of Dixie Highway, LLC

 

Kentucky

 

 

Texas Roadhouse of East Peoria, LLC

 

Kentucky

 

Illinois

Texas Roadhouse of Elkhart, LLC

 

Kentucky

 

Indiana

Texas Roadhouse of Elyria, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Fort Wayne, LLC

 

Kentucky

 

Indiana

Texas Roadhouse of Gilbert, AZ, LLC

 

Kentucky

 

Arizona

Texas Roadhouse of Grand Junction, LLC

 

Kentucky

 

Colorado

Texas Roadhouse of Hendersonville, de Novo, LLC

 

Kentucky

 

Tennessee

Texas Roadhouse of Huber Heights, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Jacksonville, NC, LLC

 

Kentucky

 

North Carolina

Texas Roadhouse of Kansas, LLC

 

Kansas

 

 

Texas Roadhouse of Lancaster, LLC

 

Kentucky

 

Pennsylvania

Texas Roadhouse of Lancaster, OH, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Lansing, LLC

 

Kentucky

 

Michigan

Texas Roadhouse of Lynchburg, LLC

 

Kentucky

 

Virginia

Texas Roadhouse of Mansfield, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Menifee, CA, LLC

 

Kentucky

 

California

Texas Roadhouse of Parker, LLC

 

Kentucky

 

Colorado

Texas Roadhouse of Reno, NV, LLC

 

Nevada

 

 

 

3

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse of Richmond, LLC

 

Kentucky

 

Virginia

Texas Roadhouse of Roseville, LLC

 

Kentucky

 

Michigan

Texas Roadhouse of Stillwater, OK, LLC

 

Kentucky

 

Oklahoma

Texas Roadhouse of Vermont Intermediate Holdings

 

Vermont

 

 

Texas Roadhouse of Vermont, LLC

 

Vermont

 

 

Texas Roadhouse of Warwick, LLC

 

Kentucky

 

Rhode Island

Texas Roadhouse, Inc.

 

Delaware

 

Alabama

 

 

 

 

Colorado

 

 

 

 

Florida

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Kentucky

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Massachusetts

 

 

 

 

Missouri

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

Ohio

 

 

 

 

South Dakota

 

 

 

 

Virginia

 

 

 

 

Washington

 

4

--------------------------------------------------------------------------------


 

Schedule 5.01 - Jurisdictions of Organization and Qualification of the Borrower
and Guarantors, Part (b)

 

Entity

 

Organization State

 

Foreign Qualification(s)

Armadillo, Inc.

 

Colorado

 

 

Aspen Creek Beverage Corp.

 

Texas

 

 

Aspen Creek, LLC

 

Kentucky

 

North Carolina

 

 

 

 

Oklahoma

 

 

 

 

Texas

Roadhouse Enterprises, Inc.

 

Texas

 

 

Roadhouse-Creek of NJ, LLC

 

Kentucky

 

New Jersey

Texas Roadhouse Development Corporation

 

Kentucky

 

 

Texas Roadhouse Holdings LLC

 

Kentucky

 

Alabama

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Nebraska

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

5

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse Holdings LLC cont.

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Virginia

 

 

 

 

Washington

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

Texas Roadhouse Louisville I LLC

 

Kentucky

 

 

Texas Roadhouse Management Corp.

 

Kentucky

 

Alabama

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

California

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Montana

 

 

 

 

Nebraska

 

 

 

 

Nevada

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

6

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

 

 

 

 

North Dakota

Texas Roadhouse Management Corp. cont.

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Vermont

 

 

 

 

Virginia

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

 

 

 

 

Wyoming

Texas Roadhouse of Boise, LLC

 

Kentucky

 

Idaho

Texas Roadhouse of Cedar Falls, LLC

 

Kentucky

 

Iowa

Texas Roadhouse of Cheyenne, LLC

 

Kentucky

 

Wyoming

Texas Roadhouse of Decatur, LLC

 

Kentucky

 

Illinois

Texas Roadhouse of Dixie Highway, LLC

 

Kentucky

 

 

Texas Roadhouse of East Peoria, LLC

 

Kentucky

 

Illinois

Texas Roadhouse of Elkhart, LLC

 

Kentucky

 

Indiana

Texas Roadhouse of Elyria, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Fort Wayne, LLC

 

Kentucky

 

Indiana

Texas Roadhouse of Grand Junction, LLC

 

Kentucky

 

Colorado

Texas Roadhouse of Kansas, LLC

 

Kansas

 

 

Texas Roadhouse of Lancaster, LLC

 

Kentucky

 

Pennsylvania

Texas Roadhouse of Lansing, LLC

 

Kentucky

 

Michigan

Texas Roadhouse of Lynchburg, LLC

 

Kentucky

 

Virginia

Texas Roadhouse of Reno, NV, LLC

 

Nevada

 

 

Texas Roadhouse of Richmond, LLC

 

Kentucky

 

Virginia

Texas Roadhouse of Roseville, LLC

 

Kentucky

 

Michigan

Texas Roadhouse of Vermont Intermediate Holdings

 

Vermont

 

 

Texas Roadhouse of Vermont, LLC

 

Vermont

 

 

Texas Roadhouse, Inc.

 

Delaware

 

Alabama

 

 

 

 

Colorado

 

 

 

 

Florida

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Kentucky

 

 

 

 

Louisiana

 

 

 

 

Maine

 

7

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse, Inc. cont.

 

 

 

Massachusetts

 

 

 

 

Missouri

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

Ohio

 

 

 

 

South Dakota

 

 

 

 

Virginia

 

 

 

 

Washington

 

8

--------------------------------------------------------------------------------


 

Schedule 5.06 - Litigation

 

On October 8, 2010, the U.S. Equal Employment Opportunity Commission (“EEOC”)
for the Boston Area Office issued a determination letter in Charge
No. 523-2009-00643 alleging that we engaged in a pattern and practice of age
discrimination in hiring for certain restaurant positions in violation of the
Age Discrimination in Employment Act. The determination alleges that applicants
over the age of 40 were denied employment in our restaurants in bartender, host,
server and server assistant positions due to their age. The EEOC is seeking
remedial actions and the payment of damages to the applicants. We have denied
the allegation and intend to vigorously defend against the charge. We are
currently engaged in the conciliation process with the EEOC. Based on the
preliminary status of this matter, we cannot estimate the possible amount or
range of loss, if any, associated with this matter.

 

On January 19, 2011, a civil case styled as a class action complaint titled
Jenna Crenshaw, Andrew Brickley, et al, and all others similarly situated v.
Texas Roadhouse, Inc., Texas Roadhouse Holdings, LLC, Texas Roadhouse of
Everett, LLC and Texas Roadhouse Management Corp., d/b/a Texas Roadhouse
(“Crenshaw”), Superior Court Civil Action Number 11-0157, was filed against us
in Middlesex County, Massachusetts. The complaint was subsequently amended to
add additional plaintiffs, all of whom have alleged a failure to comply with
Massachusetts labor laws, specifically that we improperly shared pooled tips
with ineligible employees. The complaint alleges violations in all of our
restaurants in Massachusetts. Currently, we operate nine restaurants in the
state. We have removed the case to federal court, filed an answer denying all
material allegations and are in the early phases of discovery.

 

We believe that we have meritorious defenses to the claims made in the Crenshaw
case, and we intend to vigorously defend against them, including plaintiffs’
efforts to certify a class action. Based on the preliminary status of this
matter, we cannot estimate the possible amount or range of loss, if any,
associated with this matter. However, if the court imposes statutory penalties,
including restitution of the difference between the tip credit wage and minimum
wage, restitution of tips, treble damages and attorneys’ fees, then the case
could have a material adverse effect on our consolidated financial position,
results of operation or cash flows.

 

--------------------------------------------------------------------------------


 

Schedule 5.09 — Environmental Matters

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.11 - Taxes

 

 

 

Date of

 

 

 

Tax Type under

Auditing Agency

 

Notification

 

Entity under Audit

 

Audit

 

 

 

 

 

 

 

Internal Revenue Service

 

6/3/2011

 

Texas Roadhouse, Inc. & Subsidiaries

 

Income Tax

 

 

 

 

 

 

 

North Carolina Department of Revenue

 

6/3/2010

 

Texas Roadhouse, Inc.

 

Income & Franchise Tax

 

 

 

 

 

 

 

North Carolina Department of Revenue

 

7/2/2010

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

North Carolina Department of Revenue

 

7/2/2010

 

Texas Roadhouse of Jacksonville, NC, LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

New York State Department of Taxation and Finance

 

10/5/2010

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Arkansas Department of Finance and Administration

 

12/2/2010

 

Texas Roadhouse Holdings LLC

 

Gross Receipts, Compensating Use, & Mixed Drink Tax

 

 

 

 

 

 

 

Florida Department of Revenue

 

1/28/2011

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Missouri Department of Revenue

 

5/27/2011

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Commonwealth of Massachusetts Department of Revenue

 

6/3/2011

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Internal Revenue Service

 

6/3/2011

 

Texas Roadhouse, Inc. & Subsidiaries

 

Income Tax

 

 

 

 

 

 

 

North Carolina Department of Revenue

 

6/3/2010

 

Texas Roadhouse, Inc.

 

Income & Sales Tax

 

--------------------------------------------------------------------------------


 

Schedule 5.12 — ERISA Plans

 

1.               Texas Roadhouse Salaried Employees 401(k) Profit Sharing Plan

 

2.               Third Amended and Restated Deferred Compensation Plan of Texas
Roadhouse Management Corp.

 

--------------------------------------------------------------------------------


 

Schedule 5.13 - Subsidiaries and Other Equity Investments, Part (a)

 

Entity

 

Ownership

 

 

 

Texas Roadhouse, Inc.

 

100% of Armadillo, Inc.

 

 

100% of Aspen Creek, LLC

 

 

100% of Aspen Creek Beverage Corp.
(direct and indirect ownership

 

 

100% of Roadhouse-Creek of NJ, LLC

 

 

100% of Texas Roadhouse Development Corporation

 

 

100% of Texas Roadhouse Holdings LLC

 

 

100% of Texas Roadhouse Management Corp.

Texas Roadhouse Holdings LLC

 

100% of Roadhouse Enterprises, Inc.

 

 

100% of Texas Roadhouse Delaware LLC

 

 

100% of Texas Roadhouse Louisville I LLC

 

 

100% of Texas Roadhouse of Boise, LLC

 

 

100% of Texas Roadhouse of Cedar Falls, LLC

 

 

100% of Texas Roadhouse of Cheyenne, LLC

 

 

100% of Texas Roadhouse of Decatur, LLC

 

 

100% of Texas Roadhouse of Dixie Highway, LLC

 

 

100% of Texas Roadhouse of East Peoria, LLC

 

 

100% of Texas Roadhouse of Elkhart, LLC

 

 

100% of Texas Roadhouse of Elyria, LLC

 

 

100% of Texas Roadhouse of Fort Wayne, LLC

 

 

100% of Texas Roadhouse of Grand Junction, LLC

 

 

100% of Texas Roadhouse of Kansas, LLC

 

 

100% of Texas Roadhouse of Lancaster, LLC

 

 

100% of Texas Roadhouse of Lansing, LLC

 

 

100% of Texas Roadhouse of Lynchburg, LLC

 

 

100% of Texas Roadhouse of Reno, NV, LLC

 

 

100% of Texas Roadhouse of Richmond, LLC

 

 

100% of Texas Roadhouse of Roseville, LLC

 

 

100% of Texas Roadhouse of Vermont Intermediate Holdings

 

 

100% of Texas Roadhouse of Vermont, LLC
(direct and indirect ownership)

 

 

67.5% of Texas Roadhouse of Menifee, CA, LLC

 

 

65% of Texas Roadhouse of Austin-North, Ltd.

 

 

60% of Texas Roadhouse of Austin, Ltd.

 

 

55% of Texas Roadhouse of Huber Heights, LLC

 

 

55% of Texas Roadhouse of Lancaster, OH, LLC

 

 

52.5% of Texas Roadhouse of Gilbert, AZ, LLC

 

1

--------------------------------------------------------------------------------


 

Entity

 

Ownership

 

 

 

Texas Roadhouse Holdings LLC cont.

 

52.5% of Texas Roadhouse of Hendersonville, de Novo, LLC

 

 

52.5% of Texas Roadhouse of Jacksonville, NC, LLC

 

 

52.5% of Texas Roadhouse of Mansfield, Ltd.

 

 

52.5% of Texas Roadhouse of Parker, LLC

 

 

52.5% of Texas Roadhouse of Stillwater, OK, LLC

 

 

52.5% of Texas Roadhouse of Warwick, LLC

 

2

--------------------------------------------------------------------------------


 

Schedule 5.13 - Subsidiaries and Other Equity Investments, Part (b)

 

Entity

 

Ownership

 

 

 

Texas Roadhouse, Inc.

 

40% of EF & TRH Restaurants (HK) Holding Limited

 

 

 

Texas Roadhouse Holdings LLC

 

10% of Paragon Centre Holdings, LLC

 

 

10% of Roadhouse of Memphis, LLC

 

 

10% of Texas Roadhouse of Hiram, LLC

 

 

10% of Roadhouse of Marietta, LLC

 

 

7.5% of Roadhouse of Montgomeryville, LLC

 

 

5.49% of Roadhouse of Omaha, LLC

 

 

5.09% of Texas Roadhouse of Brownsville, Ltd.

 

 

5.05% of Roadhouse of Fargo, LLC

 

 

5% of Appleton Operating LLC

 

 

5% of Janesville Operating LLC

 

 

5% of Roadhouse of Bossier City, LLC

 

 

5% of Roadhouse of Logan, UT, LLC

 

 

5% of Roadhouse of Longmont, LLC

 

 

5% of Roadhouse of McKinney, Ltd.

 

 

5% of Roadhouse of New Berlin, LLC

 

 

5% of Roadhouse of Temple, Ltd.

 

 

5% of Roadhouse of Wichita, LLC

 

 

5% of Seaford Ventures, LLC

 

 

5% of Sheboygan Operating LLC

 

 

5% of Texas Roadhouse of Billings, LLC

 

 

5% of Texas Roadhouse of Everett, LLC

 

 

5% of Texas Roadhouse of Port Arthur, Ltd.

 

3

--------------------------------------------------------------------------------


 

Schedule 5.15 — Material Contracts

 

1.     Amended and Restated Lease Agreement by and between Paragon Centre
Holdings, LLC, as landlord and Texas Roadhouse Holdings LLC, as tenant dated
January 1, 2006.

 

2.     First Amendment to Amended and Restated Lease Agreement by and between
Paragon Centre Holdings, LLC, and Texas Roadhouse Holdings LLC, dated
December 18, 2006.

 

3.     Second Amendment to Amended and Restated Lease Agreement by and between
Paragon Centre Holdings, LLC, and Texas Roadhouse Holdings, LLC dated May 10,
2007.

 

4.     Third Amendment to Amended and Restated Lease Agreement by and between
Paragon Centre Holdings, LLC and Texas Roadhouse Holdings, LLC dated
September 7, 2007.

 

5.     Fourth Amendment to Amended and Restated Lease Agreement by and between
Paragon Centre Holdings, LLC and Texas Roadhouse Holdings, LLC dated July 22,
2009.

 

6.     Coca-Cola North America Foodservice Beverage Marketing Agreement between
Texas Roadhouse Holdings, LLC and Texas Roadhouse Development Corporation dated
February 22, 2007.

 

7.     Agreement for Products and Services between Ceridian Corporation or
subsidiary and Texas Roadhouse dated September 20, 2002.

 

8.     Distribution Services Agreement between Texas Roadhouse Holdings LLC and
The Sygma Network, Inc. dated July 7, 2008.

 

--------------------------------------------------------------------------------


 

Schedule 5.18 — Intellectual Property

 

None

 

--------------------------------------------------------------------------------


 

Schedule 7.01 - Existing Liens

 

DEBTOR

 

SECURED PARTY

 

DESCRIPTION

 

FILING DATA

Texas Roadhouse Holdings LLC

 

Officeware Integrated Office Solutions

 

1 Canon IRADV C5045 Copier

 

2011-2506775-56.01

Filed 3/23/2011

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware Integrated Office Solutions

 

1 Canon IRADV6065 Copier

 

2010-2489911-17.01

Filed 12/3/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware Integrated Office Solutions

 

1 Canon IRADV C5045 Copier

 

2010-2489829-05.01

Filed: 12/2/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

3 HP Laserjet 9050DN Printers

 

2010-2480633-69.01

Filed: 10/5/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

1 HP 4345X Copier

 

2010-2451671-19

Filed: 5/4/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

1 HP 4345X Copier

 

2010-2440259-89

Filed: 3/11/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

1 HP 4345X Copier

 

2010-2440258-78

Filed: 3/11/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

1 Canon Imagerunner IR1025IF Copier

 

2010-2433998-71

Filed 1/29/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware Financial Services

 

1 Ecopy Desktop 20 User Pack

 

2009-2413915-36

Filed 10/2/2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

CNL APF Partners, LP Successor by merger to CNL Income Fund VIII, Ltd.

 

Furniture, fixtures & equipment located at Kenosha, WI Store

 

2002-1861780-45.02

Filed 8/13/2002

Amended 6/18/2007

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

CEF Funding IV, LLC

 

All buildings, structures, improvements, parking areas, landscaping, equipment,
fixtures, goods and articles of personal property, etc. located in Colorado
Springs, CO

 

2006-2213687-67.01

Filed 12/21/2006

Kentucky Secretary of State

 

*Loan has been paid off, UCC has not been properly terminated — filing lapses
12/21/2011.

 

1

--------------------------------------------------------------------------------


 

Texas Roadhouse Holdings LLC

 

Power & Ray, LLC

 

All fixtures, furniture, equipment, improvements, additions, alterations,
inventory, personal property, etc. located at Gilbert, AZ store

 

2007-2250531-97.01

Filed 6/11/2007

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

GFC Leasing, a Division of Gordon Flesch Co., Inc.

 

Lanier Copier LD016SPF 78801550

 

2007-2266691-51

Filed 8/29/2007

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

US Bancorp

 

1 ESTUI0523T CZL726957 Copier

 

2008-2308912-55

Filed 4/4/2008

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Wells Fargo Financial Leasing, Inc.

 

2 Canon Copiers w/fax Module 5050N

 

2009-2396963-39

Filed 7/3/2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Wells Fargo Financial Leasing, Inc.

 

1 Canon Hole Punch TRM 16631 for Copier

 

2009-2408794-55

Filed 9/2/2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Wells Fargo Financial Leasing, Inc.

 

2 Canon IRC3080 Copiers ; 1 Canon IR1025 Copier ; 4 Canon IR5050N Copiers

 

2009-2409006-42

Filed 9/3/2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

CTWP Leasing

 

1 Lexmark X464de Printer

 

2010-2478745-60.01

Filed 9/24/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

GFC Leasing, a Division of Gordon Flesch Co., Inc.

 

1 Sharp MX-B401 Printer 02112606V5842

 

2010-2481763-54.01

Filed 10/13/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Harold Caddel and Rosemarie Caddel Living Trust

 

All Debtor’s right, title and interest in all tangible property located at TXRH
Christiansburg, VA store

 

2003-1949931-51 action:01

Filed 8/25/2003

Continuation Filed 4/17/2008

Kentucky Secretary of State

Texas Roadhouse Holdings LLC — and — Texas Roadhouse of Mesquite, Ltd.

 

Union Fidelity Life Insurance Company

 

Restaurant equipment, machinery, furniture, fixtures, replacements,
substitutions, additions, etc., used in operation of TXRH at 1420 Peachtree Rd.,
Mesquite, TX

 

2010-2439590-75

Filed 3/8/2010

Kentucky Secretary of State

 

2

--------------------------------------------------------------------------------


 

Texas Roadhouse Holdings LLC — and — Texas Roadhouse of Pasadena, Ltd.

 

Union Fidelity Life Insurance

 

Restaurant equipment, machinery, furniture, fixtures, replacements,
substitutions, additions, etc., used in operation of TXRH at 3033 E Sam Houston
Pkwy, Pasadena, TX

 

2010-2439591-86

Filed 3/8/2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC — and — Texas Roadhouse of Grand Prairie, Ltd.

 

USRP Funding 2001-A LP

 

Restaurant equipment, machinery, furniture, fixtures, replacements,
substitutions, additions, etc., used in operation of TXRH, Grand Prairie, TX

 

2010-2439592-97

Filed 3/8/2010

Kentucky Secretary of State

Texas Roadhouse of Waco Ltd

 

Wells Fargo Financial Leasing, Inc.

 

Gestetner Copier DSM515PFD K264940114

 

2006-2153716-43

Filed 3/15/2006

Kentucky Secretary of State

 

3

--------------------------------------------------------------------------------


 

Schedule 7.02 — Existing Investments

 

See Schedule 5.13(b)

 

--------------------------------------------------------------------------------


 

Schedule 10.02 — Administrative Agent’s Office; Certain Addresses for Notices

 

TEXAS ROADHOUSE, INC.:

 

Texas Roadhouse, Inc.

6040 Dutchmans Lane, Suite 200

Louisville, KY  40205

Attention: Scott M. Colosi, Chief Financial Officer

Phone: 502-515-7304

Fax: 502-426-2512

email: scottc@texasroadhouse.com

Website Address: www. texasroadhouse.com

 

with copies to:

 

Texas Roadhouse, Inc.

6040 Dutchmans Lane, Suite 200

Louisville, KY  40205

Attention: Sheila C. Brown, General Counsel

Phone: 502-515-7257

Fax: 502-426-3274

email: sheilab@texasroadhouse.com

 

and:

 

Texas Roadhouse, Inc.

6040 Dutchmans Lane, Suite 200

Louisville, KY  40205

Attention: G. Price Cooper, Vice President of Finance

Phone: 502-638-5469

Fax: 502-426-2512

email: price.cooper@texasroadhouse.com

 

ADMINISTRATIVE AGENT:

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

Chicago, IL  60603

Attention:  Glenda Timpton

Phone: 312-732-2014

Fax: 888-303-9732

email: jpm.agency.servicing.1@jpmchase.com

 

with copies to:

 

--------------------------------------------------------------------------------


 

Carol Weatherholt

312 South Fourth Street, Floor 02

Louisville, KY, 40202-3021

Phone: 502-566-1779

Fax: 866-429-0774 (fax)

email: carol.l.weatherholt@chase.com

 

and:

 

Michael Guenthner

416 West Jefferson, Fl 2

Louisville, KY  40202

Phone: 502-566-2792

Fax: 502-566-2367

email: michael.a.guenthner@jpmchase.com

 

Wire Instructions:

 

JPMorgan Chase Bank, N.A.  ABA #:  021000021

Acct. Name:  LS2 Incoming Account

Acct.#:

Ref:  Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,             

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 12, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Texas Roadhouse, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Committed Loans

o A conversion or continuation of Loans

 

1.             On                                                               
(a Business Day).

 

2.             In the amount of $                                            .

 

3.             Comprised of                                             .

[Type of Committed Loan requested]

 

4.             For Eurodollar Rate Loans:  with an Interest Period of
             months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,             

 

To:                              JPMorgan Chase Bank, N.A., as Swing Line Lender

JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 12, 2011
(as further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Texas Roadhouse, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.             On
                                                                       (a
Business Day).

 

2.             In the amount of $                                              .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04 of the Agreement.

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMMITTED LOAN NOTE

 

August 12, 2011

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[                                          ] or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Committed Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
August 12, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  The Agreement, among other things, provides for the making of
Committed Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the amount of the Lender’s
Commitment, the indebtedness of the Borrower resulting from each such Committed
Loan to it being evidenced by this Note.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Committed Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Committed Loans and payments with respect thereto; provided that the
failure of the Lender to make any such recordation or notation shall not affect
the Obligations of the undersigned Borrower hereunder or under the Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

(Signature Page Follows)

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of 
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

SWING LINE LOAN NOTE

 

August 12, 2011

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
JPMORGAN CHASE BANK, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit Agreement, dated as of
August 12, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Swing Line Lender for the account of the Swing Line Lender in Dollars in
immediately available funds at the Swing Line Lender’s Office.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  The Agreement, among other things, provides for the making of Swing
Line Loans by the Swing Line Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time the Swing Line Sublimit, the
indebtedness of the Borrower resulting from each such Swing Line Loan to it
being evidenced by this Note.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Swing Line Loans
made by the Swing Line Lender shall be evidenced by one or more loan accounts or
records maintained by the Swing Line Lender in the ordinary course of business.
The Swing Line Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Swing Line Loans and payments with respect
thereto; provided that the failure of the Swing Line Lender to make any such
recordation or notation shall not affect the Obligations of the undersigned
Borrower hereunder or under the Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

(Signature Page Follows)

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     ,       

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 12, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Texas Roadhouse, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                                ] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

1.            Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the Fiscal Year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for Fiscal Quarter-end financial statements]

 

1.            Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the Fiscal Quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.            The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

3.            A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

D-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

— or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.            The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.            The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

(Signature Page Follows)

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                 ,                        .

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[FINANCIAL STATEMENTS TO BE ATTACHED]

 

D-4

--------------------------------------------------------------------------------


 

For the Fiscal Quarter/Fiscal Year ended
                                      (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.              Section 7.14(a) — Consolidated Fixed Charge Coverage Ratio

 

A.  Consolidated EBITR for four consecutive Fiscal Quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

1.

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

2.

 

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

3.

 

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

4.

 

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

 

5.

 

Non-cash expense attributable to the grant of stock awards pursuant to the
Equity Incentive Plan to employees, directors or consultants for Subject Period:

 

$

 

 

 

 

 

 

 

6.

 

Non-cash impairment charges, non-cash charges resulting from the closing of and
cessation of business at any Restaurant and/or non-cash charges resulting from
losses on dispositions of assets in the ordinary course of business (which, for
purposes hereof, shall include non-cash charges resulting from the remodeling or
improvement of any Restaurant and the replacement of equipment used at any
Restaurant) for Subject Period:

 

$

 

 

 

 

 

 

 

7.

 

Consolidated EBITR (I.A.1 + I.A.2 + I.A.3 + I.A.4 + I.A.5 + I.A.6):

 

$

 

 

 

 

 

 

 

B.  Consolidated Fixed Charges for Subject Period

 

 

 

 

 

 

 

1.

 

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

2.

 

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

 

3.

 

Consolidated Fixed Charges (I.B.1 + I.B.2):

 

$

 

 

 

 

 

 

 

C. Consolidated Fixed Charge Coverage Ratio (I.A.7 ÷ I.B.3):

 

             to 1.00

 

 

 

 

 

Minimum Required:

 

2.00 to 1.00

 

 

II.    Section 7.14 (b) — Consolidated Leverage Ratio.

 

A.  Consolidated Adjusted Funded Indebtedness:

 

 

 

 

 

 

 

1.

 

Outstanding principal amount of all obligations at Statement Date:

 

 

 

 

 

 

 

 

 

2.

 

All purchase money Indebtedness:

 

 

 

 

 

 

 

 

 

3.

 

All direct obligations under letters of credit, bankers acceptances, bank
guaranties, and similar instruments:

 

 

 

 

 

 

 

 

 

4.

 

All obligations in respect of deferred purchase price of property or services:

 

 

 

 

 

 

 

 

 

5.

 

Attributable Indebtedness in respect of capital leases:

 

 

 

 

 

 

 

 

 

6.

 

All obligations of any Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred

 

 

 

 

D-5

--------------------------------------------------------------------------------


 

 

 

interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends:

 

 

 

 

 

 

 

 

 

7.

 

All Guarantees with respect to outstanding Indebtedness of the types referred to
in Lines II.A.1 through II.A.6 above:

 

 

 

 

 

 

 

 

 

8.

 

All Indebtedness of the types referred to in Lines II.A.1 through II.A.7 above
of any partnership or joint venture involving the Borrower (other than a joint
venture that is itself a corporation or limited liability company) which such
partnership or joint venture is not a direct or indirect Subsidiary of the
Borrower, in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary:

 

 

 

 

 

 

 

 

 

9.

 

An amount equal to the product of eight (8) times Consolidated Rental Expense
for Subject Period (excluding up to $5,000,000 of Consolidated Rental Expense
attributable to equipment leases):

 

 

 

 

 

 

 

 

 

10.

 

Consolidated Adjusted Funded Indebtedness (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7
+ 8 + 9):

 

$ 

 

 

 

 

 

 

 

B.  Consolidated EBITDAR for Subject Period:

 

 

 

 

 

 

 

1.

 

Consolidated EBITR for Subject Period (Line I.A.7):

 

$

 

 

 

 

 

 

 

2.

 

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

3.

 

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

4.

 

Consolidated EBITDAR (Lines II.B.1 + II.B.2 + II.B.3):

 

$

 

 

 

 

 

 

 

C.  Consolidated New Unit Pre-Opening Costs for Subject Period:

 

$

 

 

 

 

 

D.  Consolidated Leverage Ratio (Line II.A.10 ÷ (Line II.B.4 + Line II.C)):

 

              to 1.00

 

 

 

 

 

Maximum Allowed:

 

3.00 to 1.00

 

 

III.   Applicable Rate — Consolidated Net Leverage Ratio.

 

A. Unrestricted Cash:

 

$

 

 

 

 

 

B. Consolidated Net Leverage Ratio ((Line II.A.10 - III.A) ÷ (Line II.B.4 + Line
II.C)):

 

              to 1.00

 

 

 

 

 

If less than 1.25 to 1.00:

 

Pricing Level 1

 

 

 

 

 

If less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00:

 

Pricing Level 2

 

 

 

 

 

If less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

 

Pricing Level 3

 

 

 

 

 

If less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

 

Pricing Level 4

 

 

 

 

 

If greater than or equal to 2.50 to 1.00

 

Pricing Level 5

 

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1)  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2)  Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3)  hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the L/C Obligations and the Swing Line Loans included in such facilities(5)) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

(5)  Include all applicable sub facilities.

 

E-1

--------------------------------------------------------------------------------


 

1.

Assignor[s] :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

Borrower:

Texas Roadhouse, Inc.

 

 

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A.

 

 

5.         Credit Agreement:       Credit Agreement, dated as of August 12, 2011
(as amended, restated, supplemented or otherwise modified from time to time),
among Texas Roadhouse, Inc., as Borrower, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer, and
Swing Line Lender

 

6.         Assigned Interest[s]:

 

Assignor[s](6)

 

Assigneee[s](7)

 

Aggregate Amount of
Commitment/Loans for
all Lenders(8)

 

Amount of
Commitment/ Loans
Assigned

 

Percentage Assigned of
Commitment/ Loans(9)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.        Trade Date:                                          ](10)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

(7)  List each Assignee, as appropriate.

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Title:](11)

 

 

--------------------------------------------------------------------------------

(11)  If required under the Credit Agreement.

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

CREDIT AGREEMENT

 

TEXAS  ROADHOUSE, INC.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an “Eligible Assignee” under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor

 

E-4

--------------------------------------------------------------------------------


 

or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

 

(attached)

 

F-1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

GUARANTY

 

THIS GUARANTY, dated as of August 12, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, this “Guaranty”) is made by certain
Subsidiaries of TEXAS ROADHOUSE, INC., a Delaware corporation (the “Borrower”),
from time to time signatory hereto (whether as of the date hereof or pursuant to
a supplement in the form of Exhibit A hereto; collectively, the “Guarantors”) in
favor of JPMORGAN CHASE BANK, N.A., as administrative agent and contractual
representative of the Lenders under the Credit Agreement referred to below (in
such capacity, the “Administrative Agent”).  Capitalized terms used herein but
not defined herein shall have the meaning set forth in the below defined Credit
Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
August 12, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders party
thereto from time to time (the “Lenders”) and the Administrative Agent;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors, without limitation and with full
recourse, guarantee the payment and performance when due, of all Guaranteed
Obligations (as hereinafter defined);

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Guaranty.  Each Guarantor jointly and severally hereby absolutely
and unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of all Obligations, and any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower to the Administrative
Agent and the Lenders arising under the Credit Agreement and all instruments,
agreements and other documents of every kind and nature now or hereafter
executed in connection with the Credit Agreement and other Loan Documents
(including all renewals, extensions, amendments, refinancing and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Administrative Agent and the Lenders in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against such
Guarantor or the Borrower under any Debtor Relief Laws, and including interest
that accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).  The
Administrative Agent’s and each of the Lender’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantors and

 

--------------------------------------------------------------------------------


 

conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. 
Notwithstanding any other provision of this Guaranty, the amount guaranteed by
each Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations hereunder shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.  In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

 

2.             No Setoff or Deductions; Taxes.  Each Guarantor represents and
warrants that it is incorporated or formed and a resident in the United States
of America.  All payments by any Guarantor hereunder shall be paid in full,
without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes.  If any
Guarantor must make a payment under this Guaranty, such Guarantor represents and
warrants that it will make the payment from one of its U.S. resident offices to
the Administrative Agent so that no withholding tax is imposed on the payment. 
If notwithstanding the foregoing, any Guarantor makes a payment under this
Guaranty to which withholding tax applies, or any taxes (other than Excluded
Taxes) are at any time imposed on any payments under or in respect of this
Guaranty including, but not limited to, payments made pursuant to this Paragraph
2, such Guarantor shall pay all such taxes to the relevant authority in
accordance with applicable law such that the Administrative Agent and the
Lenders receives the sum they would have received had no such deduction or
withholding been made and shall also pay to the Administrative Agent and the
Lenders, on demand, all additional amounts which the Administrative Agent and
the Lenders specify as necessary to preserve the after-tax yield the
Administrative Agent and the Lenders would have received if such taxes had not
been imposed.

 

Each Guarantor shall promptly provide the Administrative Agent with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

3.             No Termination.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
performed in full and any commitments of the Administrative Agent and the
Lenders or facilities provided by the Administrative Agent and the Lenders with
respect to the Guaranteed Obligations are terminated.  At the Administrative
Agent’s option, all payments under this Guaranty shall be made to an office of
the Administrative Agent located in the United States and in U.S. Dollars.

 

2

--------------------------------------------------------------------------------


 

4.             Rights of Administrative Agent and Lenders.  Each Guarantor
consents and agrees that the Administrative Agent and the Lenders may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

5.             Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty are indefeasibly paid
and performed in full and any commitments of the Administrative Agent and the
Lenders or facilities provided by the Administrative Agent and the Lenders with
respect to the Guaranteed Obligations are terminated.  If any amounts are paid
to such Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent and the Lenders
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

 

6.             Certain Waivers.  Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of the
Borrower; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to require the Administrative Agent or any Lender to proceed against the
Borrower, proceed against or exhaust any security for the Indebtedness, or
pursue any other remedy in the Administrative Agent’s or any Lender’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Administrative Agent or any Lender; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

 

7.             Exhaustion of Other Remedies Not Required.  The obligations of
each Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations.  Each Guarantor waives
diligence by the Administrative Agent or the Lenders and action on delinquency
in respect of the Guaranteed Obligations or any part

 

3

--------------------------------------------------------------------------------


 

thereof, including, without limitation any provisions of law requiring the
Administrative Agent or the Lenders to exhaust any right or remedy or to take
any action against the Borrower, any other guarantor or any other person, entity
or property before enforcing this Guaranty against such Guarantor.

 

8.             Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Administrative Agent or the Lenders are in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

9.             Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Administrative
Agent or any Lender or resulting from such Guarantor’s performance under this
Guaranty, to the indefeasible payment in full of all Guaranteed Obligations.  If
the Administrative Agent so requests, any such obligation or indebtedness of the
Borrower to such Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Administrative Agent and the Lenders and the
proceeds thereof shall be paid over to the Administrative Agent on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.

 

10.          Contribution with Respect to Guaranteed Obligations.

 

(a)           To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than contingent obligations that
have not yet arisen), and all Commitments and Letters of Credit have terminated
or expired, or, in the case of all Letters of Credit, are fully collateralized
on terms reasonably acceptable to the Administrative Agent, such Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other

 

4

--------------------------------------------------------------------------------


 

Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(c)           This Section 10 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 10 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(e)           The rights of the indemnifying Guarantors against other Guarantors
under this Section 10 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than contingent obligations
that have not yet arisen) and the termination or expiry (or in the case of all
Letters of Credit full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Letters of Credit issued under
the Credit Agreement.

 

11.          Information.  Each Guarantor agrees to furnish promptly to the
Administrative Agent any and all financial or other information regarding such
Guarantor or its property as the Administrative Agent may reasonably request in
writing.

 

12.          Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed in connection with
any case commenced by or against any Guarantor or the Borrower or under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by such Guarantor immediately upon demand by the Administrative Agent.

 

13.          Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Administrative Agent’s and each of the Lender’s
rights under this Guaranty, including any incurred in the preservation,
protection or enforcement of any rights of the Administrative Agent or any
Lender in any case commenced by or against such Guarantor under the Bankruptcy
Code (Title 11, United States Code) or any similar or successor statute.  The
obligations of each Guarantor under the preceding sentence shall survive
termination of this Guaranty.

 

14.          Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantors.

 

15.          No Waiver; Enforceability.  No failure by the Administrative Agent
or the Lenders to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy or power. 
The remedies herein provided are cumulative and not exclusive of any

 

5

--------------------------------------------------------------------------------


 

remedies provided by law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.

 

16.          Assignment; Governing Laws; Jurisdiction.  This Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent (and any attempted assignment
without such consent shall be void), (b) inure to the benefit of the
Administrative Agent or the Lenders and their successors and assigns and the
Administrative Agent or the Lenders may, without notice to such Guarantor and
without affecting such Guarantor’s obligations hereunder, assign or sell their
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part, and (c) be governed by the internal laws of the State of New York.  Each
Guarantor hereby irrevocably (i) submits to the non-exclusive jurisdiction of
the state of New York and of the United States for the Southern District of New
York in any action or proceeding arising out of or relating to this Guaranty,
and (ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith.  Service of process by the
Administrative Agent or the Lenders in connection with such action or proceeding
shall be binding on any Guarantor if given in accordance with Section 10.02 of
the Credit Agreement.  Each Guarantor agrees that the Administrative Agent or
the Lenders may disclose to any prospective purchaser and any purchaser of all
or part of the Guaranteed Obligations any and all information in the
Administrative Agent’s or the Lender’s possession concerning such Guarantor,
this Guaranty and any security for this Guaranty.

 

17.          Condition of the Borrower.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower such information concerning the financial condition, business
and operations of the Borrower as such Guarantor requires, and that the
Administrative Agent and the Lenders have no duty, and such Guarantor is not
relying on the Administrative Agent or the Lenders at any time, to disclose to
such Guarantor any information relating to the business, operations or financial
condition of the Borrower.

 

18.          Setoff.  If and to the extent any payment is not made when due
hereunder, the Administrative Agent or the Lenders may setoff and charge from
time to time any amount so due against any or all of the applicable Guarantor’s
accounts or deposits with the Administrative Agent or the Lenders.

 

19.          Indemnification and Survival.  Without limitation on any other
obligations of the Guarantors or remedies of the Administrative Agent or any
Lender under this Guaranty, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and any Lender from and against, and shall pay on demand,
any and all damages, losses, liabilities and expenses (including attorneys’ fees
and expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by the Administrative Agent or such Lender in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of the Borrower enforceable against
the Borrower in accordance with their terms.  The obligations of each Guarantor
under this paragraph shall survive termination of this Guaranty.

 

6

--------------------------------------------------------------------------------


 

20.          Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; (d) all consents, approvals, licenses and authorizations of,
and filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (e) by virtue of
its relationship with the Borrower, the execution, delivery and performance of
this Guaranty is for the direct benefit of such Guarantor and it has received
adequate consideration for this Guaranty; and (f) the financial information,
that has been delivered to the Administrative Agent and the Lenders by or on
behalf of such Guarantor, is complete and correct in all respects and accurately
presents the financial condition and the operational results of such Guarantor
and since the date of the most recent financial statements delivered to the
Administrative Agent and the Lenders, there has been no material adverse change
in the financial condition or operational results of the Guarantor.

 

21.          WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH WAIVE TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF
THIS GUARANTY.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

22.          Limitations.  Notwithstanding anything herein to the contrary,
under no circumstances shall the maximum aggregate liability of any Guarantor
hereunder exceed the amount of the Aggregate Commitments, plus payment of
interest accruing on the guaranteed indebtedness, and fees, charges and costs of
collecting the guaranteed indebtedness, including reasonable attorneys’ fees. 
Further this Guaranty shall terminate on the Maturity Date; provided, however,
the termination of this Guaranty on said date shall not affect the liability of
any Guarantor with respect to obligations created or incurred prior to said
date, or extensions or renewals of, interest accruing on, or fees, costs or
expenses incurred with respect to obligations on or after said date.

 

23.          Additional Guarantors.  Pursuant to Section 6.15 of the Credit
Agreement, certain future direct or indirect wholly-owned Domestic Subsidiaries
of the Borrower shall become obligated as a Guarantor hereunder by executing and
delivering to the Administrative Agent a supplemental guaranty in the form of
Exhibit A attached hereto (with blanks appropriately filled in, each a
“Supplemental Guaranty”), together with (i) a certificate of a Responsible
Officer of such Subsidiary as described in Section 4.01(iii) of the Credit
Agreement, (ii) an opinion of counsel to such Subsidiary, in form an substance
satisfactory to the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent, and (iii) such additional supporting documentation
requested by the Administrative Agent.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, each of the undersigned hereby causes this Guaranty to be
executed and delivered as of the date first above written.

 

 

Texas Roadhouse Development Corporation

 

 

 

 

By:

 

 

 

Name:

Scott M. Colosi

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Texas Roadhouse Management Corp.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Scott M. Colosi

 

 

Title:

President, Chief Financial Officer

 

 

 

 

 

Armadillo, Inc.

 

Aspen Creek Beverage Corp.

 

Roadhouse Enterprises, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

Scott M. Colosi

 

 

Title:

Treasurer

 

 

 

 

 

Texas Roadhouse Holdings LLC

 

Aspen Creek, LLC

 

Roadhouse-Creek of NJ, LLC

 

By: Texas Roadhouse, Inc., their manager

 

 

 

 

By:

 

 

 

Name:

Scott M. Colosi

 

 

Title:

Chief Financial Officer

 

Signature Page to

Guaranty

 

--------------------------------------------------------------------------------


 

 

Texas Roadhouse Louisville I LLC

 

Texas Roadhouse of Boise, LLC

 

Texas Roadhouse of Cedar Falls, LLC

 

Texas Roadhouse of Cheyenne, LLC

 

Texas Roadhouse of Decatur, LLC

 

Texas Roadhouse of Dixie Highway, LLC

 

Texas Roadhouse of East Peoria, LLC

 

Texas Roadhouse of Elkhart, LLC

 

Texas Roadhouse of Elyria, LLC

 

Texas Roadhouse of Fort Wayne, LLC

 

Texas Roadhouse of Grand Junction, LLC

 

Texas Roadhouse of Kansas, LLC

 

Texas Roadhouse of Lancaster, LLC

 

Texas Roadhouse of Lansing, LLC

 

Texas Roadhouse of Lynchburg, LLC

 

Texas Roadhouse of Richmond, LLC

 

Texas Roadhouse of Roseville, LLC

 

Texas Roadhouse of Vermont Intermediate Holdings, LLC

 

By: Texas Roadhouse Holdings LLC, their manager

 

By: Texas Roadhouse, Inc., its manager

 

 

 

 

By:

 

 

 

 

Name:

Scott M. Colosi

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Texas Roadhouse of Reno, NV, LLC

 

Texas Roadhouse of Vermont, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Sheila C. Brown

 

 

Title:

Manager

 

Signature Page to

Guaranty

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL GUARANTY

 

[Date]

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Lenders under
the below-described Credit Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Credit Agreement, dated as of
August 12, 2011, among Texas Roadhouse, Inc., a Delaware corporation, the
lenders from time to time parties thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent and contractual representative (the
“Administrative Agent”) on behalf of itself and the other Lenders (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and (ii) that certain Guaranty, dated as of August 12, 2011,
executed and delivered by the Guarantors parties thereto in favor of the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”).  Terms not defined herein which are defined
in the Credit Agreement shall have for the purposes hereof the respective
meanings provided therein.

 

In accordance with the Credit Agreement and Section 23 of the Guaranty, the
undersigned, [NEW GUARANTOR], a [corporation/limited liability
company/partnership] organized under the laws of
[                                  ], hereby elects to be a “Guarantor” and for
all purposes of the Credit Agreement and the Guaranty, respectively, effective
from the date hereof.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.  By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 20 of the Guaranty
are true and correct as of the date hereof.

 

This Supplemental Guaranty shall be construed in accordance with the internal
laws of the State of New York, but giving effect to federal laws applicable to
national banks.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the [    ] day of [                    ], 201[   ].

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Information:

 

[                                      ]

 

[                                      ]

 

[                                      ]

 

[                                      ]

 

[                                      ]

 

--------------------------------------------------------------------------------